Execution Version


--------------------------------------------------------------------------------

Published CUSIP Number: 95931CAK3
TERM LOAN CREDIT AGREEMENT
Dated as of November 12, 2013
among
WESTERN REFINING, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
UBS SECURITIES LLC
Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
UBS SECURITIES LLC
Co-Book Managers





--------------------------------------------------------------------------------








Document Number: 1345735    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
 
1.01
Defined Terms
1
 
 
 
 
 
1.02
Other Interpretive Provisions
36
 
 
 
 
 
1.03
Accounting Terms
37
 
 
 
 
 
1.04
Rounding
38
 
 
 
 
 
1.05
Times of Day
38
 
 
 
 
ARTICLE II. THE COMMITMENTS AND LOANS
38
 
 
 
 
 
2.01
Loans
38
 
 
 
 
 
2.02
Borrowings, Conversions and Continuations of Term Loans
38
 
 
 
 
 
2.03
Prepayments
40
 
 
 
 
 
2.04
Repayment of Loans
43
 
 
 
 
 
2.05
Interest and Principal Payments
43
 
 
 
 
 
2.06
Fees
44
 
 
 
 
 
2.07
Computation of Interest and Fees
44
 
 
 
 
 
2.08
Evidence of Debt
44
 
 
 
 
 
2.09
Payments Generally; Administrative Agent’s Clawback
45
 
 
 
 
 
2.10
Sharing of Payments by Lenders
46
 
 
 
 
 
2.11
Security
47
 
 
 
 
 
2.12
Increase in Term Loans
47
 
 
 
 
 
2.13
Defaulting Lenders
49
 
 
 
 
 
2.14
Refinancing Amendments
50
 
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
51
 
 
 
 
 
3.01
Taxes
51
 
 
 
 
 
3.02
Illegality
56
 
 
 
 
 
3.03
Inability to Determine Rates
56
 
 
 
 
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
57
 
 
 
 


Document Number: 1345735    i

--------------------------------------------------------------------------------




 
3.05
Compensation for Losses
59
 
 
 
 
 
3.06
Mitigation Obligations; Replacement of Lenders
59
 
 
 
 
 
3.07
Survival
60
 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT TO LOANS
60
 
 
 
 
 
4.01
Conditions of Lending
60
 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
62
 
 
 
 
 
5.01
Existence, Qualification and Power; Compliance with Laws
62
 
 
 
 
 
5.02
Authorization; No Contravention
63
 
 
 
 
 
5.03
Governmental Authorization; Other Consents
63
 
 
 
 
 
5.04
Binding Effect
63
 
 
 
 
 
5.05
Financial Statements; No Material Adverse Effect
63
 
 
 
 
 
5.06
Litigation
64
 
 
 
 
 
5.07
No Default
64
 
 
 
 
 
5.08
Ownership of Property; Liens
64
 
 
 
 
 
5.09
Environmental Compliance
64
 
 
 
 
 
5.10
Insurance
64
 
 
 
 
 
5.11
Taxes
64
 
 
 
 
 
5.12
ERISA Compliance
65
 
 
 
 
 
5.13
Subsidiaries; Equity Interests
65
 
 
 
 
 
5.14
Margin Regulations; Investment Company Act
65
 
 
 
 
 
5.15
Disclosure
66
 
 
 
 
 
5.16
Compliance with Laws
66
 
 
 
 
 
5.17
Intellectual Property; Licenses, etc.
66
 
 
 
 
 
5.18
Solvency
67
 
 
 
 
 
5.19
Collateral Documents
67
 
 
 
 
 
5.20
Foreign Corrupt Practices Act, Etc
67
 
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
67
 
 
 
 
 
6.01
Financial Statements
67
 
 
 
 


Document Number: 1345735    ii

--------------------------------------------------------------------------------




 
6.02
Certificates; Other Information
69
 
 
 
 
 
6.03
Notices
70
 
 
 
 
 
6.04
Payment of Obligations
71
 
 
 
 
 
6.05
Preservation of Existence, etc.
71
 
 
 
 
 
6.06
Maintenance of Properties
72
 
 
 
 
 
6.07
Maintenance of Insurance
72
 
 
 
 
 
6.08
Compliance with Laws and Contractual Obligations
73
 
 
 
 
 
6.09
Books and Records
73
 
 
 
 
 
6.10
Inspection Rights
73
 
 
 
 
 
6.11
Use of Proceeds
74
 
 
 
 
 
6.12
Guarantors; Additional Security Agreements
74
 
 
 
 
 
6.13
Further Assurances
76
 
 
 
 
 
6.14
Maintenance of Ratings
76
 
 
 
 
 
6.15
Post-Closing Actions.
76
 
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
78
 
 
 
 
 
7.01
Liens
78
 
 
 
 
 
7.02
Stay, Extension and Usury Laws
82
 
 
 
 
 
7.03
Indebtedness
82
 
 
 
 
 
7.04
Fundamental Changes
85
 
 
 
 
 
7.05
Dispositions
86
 
 
 
 
 
7.06
Restricted Payments
88
 
 
 
 
 
7.07
Change in Nature of Business
92
 
 
 
 
 
7.08
Transactions with Affiliates
92
 
 
 
 
 
7.09
Burdensome Agreements
93
 
 
 
 
 
7.10
Use of Proceeds
95
 
 
 
 
 
7.11
Covenants Relating to MLP Subsidiaries
95
 
 
 
 
 
7.12
Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries
95
 
 
 
 


Document Number: 1345735    iii

--------------------------------------------------------------------------------




 
7.13
Designation of Restricted and Unrestricted Subsidiaries
96
 
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
98
 
 
 
 
 
8.01
Events of Default
98
 
 
 
 
 
8.02
Remedies Upon Event of Default
100
 
 
 
 
 
8.03
Application of Funds
101
 
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
101
 
 
 
 
 
9.01
Appointment and Authority
101
 
 
 
 
 
9.02
Rights as a Lender
102
 
 
 
 
 
9.03
Exculpatory Provisions
102
 
 
 
 
 
9.04
Reliance by Administrative Agent
103
 
 
 
 
 
9.05
Delegation of Duties
103
 
 
 
 
 
9.06
Resignation of Administrative Agent
103
 
 
 
 
 
9.07
Non-Reliance on Administrative Agent and Other Lenders
104
 
 
 
 
 
9.08
No Other Duties, etc.
104
 
 
 
 
 
9.09
Administrative Agent May File Proofs of Claim
104
 
 
 
 
 
9.10
Collateral and Guaranty Matters
105
 
 
 
 
ARTICLE X. MISCELLANEOUS
107
 
 
 
 
 
10.01
Amendments, etc.
107
 
 
 
 
 
10.02
Notices; Effectiveness; Electronic Communication
108
 
 
 
 
 
10.03
No Waiver; Cumulative Remedies; Enforcement
110
 
 
 
 
 
10.04
Expenses; Indemnity; Damage Waiver
111
 
 
 
 
 
10.05
Payments Set Aside
112
 
 
 
 
 
10.06
Successors and Assigns
113
 
 
 
 
 
10.07
Treatment of Certain Information; Confidentiality
117
 
 
 
 
 
10.08
Right of Setoff
118
 
 
 
 
 
10.09
Interest Rate Limitation
119
 
 
 
 
 
10.10
Counterparts; Integration; Effectiveness
119
 
 
 
 
 
10.11
Survival of Representations and Warranties
120
 
 
 
 


Document Number: 1345735    iv

--------------------------------------------------------------------------------




 
10.12
Severability
120
 
 
 
 
 
10.13
Replacement of Lenders
120
 
 
 
 
 
10.14
Governing Law; Jurisdiction; etc.
121
 
 
 
 
 
10.15
Waiver of Jury Trial
122
 
 
 
 
 
10.16
No Advisory or Fiduciary Responsibility
122
 
 
 
 
 
10.17
USA Patriot Act Notice
122
 
 
 
 
 
10.18
ENTIRE AGREEMENT
123






Document Number: 1345735    v

--------------------------------------------------------------------------------




SCHEDULES
I    Guarantors
2.01    Commitments and Applicable Percentages
5.06    Certain Litigation
5.13    Subsidiaries and Other Equity Interests
7.01    Existing Liens
7.03(d)    Existing Indebtedness
7.08(b)(v)    Affiliate Transactions
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Loan Notice
B    Note
C    Compliance Certificate
D    Assignment and Assumption
E    Opinion
F    Security Agreement
G    Guaranty
H-1    U.S. Tax Compliance Certificate
H-2    U.S. Tax Compliance Certificate
H-3    U.S. Tax Compliance Certificate
H-4    U.S. Tax Compliance Certificate







Document Number: 1345735    vi

--------------------------------------------------------------------------------

Execution Version

TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“this “Agreement”) is entered into as of
November 12, 2013, among WESTERN REFINING, INC., a Delaware corporation (the
“Borrower”), each Lender (as hereinafter defined), BANK OF AMERICA, N.A., as
Administrative Agent and a Lender, Merril Lynch, Pierce, Fenner & Smith
Incorporated (“MLPF&S”) and UBS Securities LLC (“UBS”), as the joint lead
arrangers (the “Joint Lead Arrangers”), and MLPF&S and UBS, as co-book managers.
RECITALS:
WHEREAS, the Borrower intends to acquire 100% of the membership interests in
Northern Tier Holdings LLC (the “Target”) which owns 100% of the membership
interests in Northern Tier Energy GP LLC, the sole general partner of Northern
Tier Energy LP, and approximately 39% of the limited partnership interests in
Northern Tier Energy LP, from TPG Capital and ACON Investments (together, the
“Sellers”) (the “Acquisition”), and has requested that the Lenders provide the
Term Facility to finance in part the purchase price for the Acquisition;
WHEREAS, the Lenders have indicated their willingness to provide the Term
Facility to the Borrower on the terms and subject to the conditions set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2021 Notes” means the senior unsecured notes due in 2021 issued under the 2021
Notes Indenture.
“2021 Notes Indenture” means the Indenture dated as of March 25, 2013 among the
Borrower, the guarantors named therein and U.S. Bank National Association, as
trustee, paying agent, registrar and transfer agent.
“ABL Credit Agreement” means that certain Second Amended and Restated Revolving
Credit Agreement dated as of April 11, 2013, among the Bank of America, N.A., as
administrative agent, the lenders from time to time party thereto and the
Borrower.
“Additional Refinancing Lender” has the meaning specified in Section 2.14(a).
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

Document Number: 1345735    

--------------------------------------------------------------------------------




“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means, on any date of determination, the sum of the Term
Loan Commitments plus such commitments, if any, as may be made by Lenders
pursuant to Sections 2.12.
“Agreement” means this Term Loan Credit Agreement, as the same may hereafter be
renewed, extended, amended or restated from time to time.
“Applicable Class Percentage” means on any date of determination the proportion
(expressed as a percentage and carried out to the ninth decimal place) that the
aggregate applicable Class Outstanding Amount owed to any Lender bears to the
aggregate applicable Class Outstanding Amounts owed to all Lenders at such time;
provided that, if, on such date of determination, no applicable Class
Outstanding Amounts then exist, then the Applicable Class Percentage shall be
determined based on the Applicable Class Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments.
“Applicable Percentage” means, on any date of determination the proportion
(expressed as a percentage carried out to the ninth decimal place) that the
aggregate Outstanding Amount owed to any Lender bears to the aggregate
Outstanding Amounts owed to all Lenders at such time; provided that, if, on any
date of determination, no Outstanding Amounts then exist, then the Applicable
Percentage shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender in respect of the Term Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means (a) with respect to Eurodollar Rate Loans, 3.50%, and
(b) with respect to Base Rate Loans, 2.50%.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Acquisition” has the meaning specified in the recitals hereto.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

Document Number: 1345735    -2-

--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal year of the Borrower and its Subsidiaries
then ended, including the notes thereto, as contained in the Borrower’s annual
report on Form 10-K for such fiscal year, as filed with the SEC.
“Available Incremental Amount” means the greater of (a) $200,000,000, and (b)(i)
$200,000,000, plus (ii) the difference between (x) aggregate amount of Term Loan
Commitments as of the Closing Date and (y) the outstanding amount of Term Loans;
provided, that, to the extent such difference results from any prepayment of
Term Loans from the proceeds of any Disposition of Collateral pursuant to
Sections 2.03(b)(iii) and (iv)(B), then the amount of such prepayment shall not
be included in clause (b)(ii) of this definition.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
‘prime rate’, and (c) ‘LIBOR’ (as determined on such day) plus 1%. The ‘prime
rate’ is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bloomfield Refinery” means the refinery and associated facilities owned by San
Juan, and operated by Western Refining Southwest, Inc. or another Loan Party,
located at or near Bloomfield, New Mexico.
“Board of Directors” means:

Document Number: 1345735    -3-

--------------------------------------------------------------------------------




(a)    with respect to a corporation, the board of directors of the corporation
or, except in the context of the definitions of “Change of Control” and
“Continuing Directors,” a duly authorized committee thereof;
(b)    with respect to a partnership, the Board of Directors of the general
partner of the partnership or, if the partnership has more than one general
partner, the managing general partner of the partnership; and
(c)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to this Agreement.
“Borrowing Base” means, as of any date, the sum of (a) 85% of the book value of
inventories of the Borrower and its Restricted Subsidiaries as of the end of the
most recent month preceding such date, (b) 90% of the book value of the accounts
receivable (net of reserve for doubtful accounts) of the Borrower and its
Restricted Subsidiaries as of the end of the most recent month preceding such
date and (c) 100% of the amount of cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries as of the end of the most recent month preceding
such date, in each case calculated on a consolidated basis in accordance with
GAAP and on a pro forma basis for any subsequent acquisitions and dispositions
of business entities or property and assets constituting a division or line of
business of any Person that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized to close under law and, if such day
relates to any Eurodollar Rate Loan (or any Base Rate Loan, if the Base Rate is
determined by reference to ‘LIBOR’), means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Cash Equivalents” means
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

Document Number: 1345735    -4-

--------------------------------------------------------------------------------




(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; provided, that, if any such commercial paper is not rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, then in order to be considered a
Permitted Investment, the following limitation shall apply: the Borrower and its
Restricted Subsidiaries shall not hold more than $40,000,000 in the aggregate of
such commercial paper issued by a single issuer; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.
“Cash Management Obligations” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any lender under a Credit Facility or Affiliate
thereof.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in the case of clauses
(x) and (y), be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:

Document Number: 1345735    -5-

--------------------------------------------------------------------------------




(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the Board of Directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that to the extent a change in
“beneficial ownership” in such Equity Interests results from the issuance of new
Equity Interests in the Borrower, with a corresponding payment in cash to the
Borrower for the acquisition of such Equity Interests, the acquisition of up to
40% of the “beneficial ownership” of such Equity Interests shall not constitute
a “Change of Control”;
(b)    during any period of 12 consecutive months, a majority of the members of
the Board of Directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors); or
(c)    any Person or two or more Persons, other than the Existing Owners, acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the Equity Interests of the Borrower entitled to vote for members
of the Board of Directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing, are Term Loans, Incremental Term
Loans or Refinancing Term Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Term Loan Commitment, an Incremental Term
Commitment or a Refinancing Term Commitment.

Document Number: 1345735    -6-

--------------------------------------------------------------------------------




“Class Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of all Loans of such Class after giving effect to any
borrowings and prepayments or repayments of Loans of such Class occurring on
such date.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lenders, whether under this
Agreement or under any other document executed by any such Person and delivered
to the Administrative Agent or the Lenders.
“Collateral Documents” means, collectively, (a) the Security Agreements, the
Guaranties and all other security agreements, mortgages, deeds of trust, lease
assignments, guaranties and other similar agreements executed by the Borrower or
any Guarantor in favor of the Administrative Agent, for the benefit of the
Lenders, now or hereafter delivered to the Administrative Agent or the Lenders
pursuant to or in connection with the transactions contemplated hereby and
(b) any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.
“Commitment” means a Term Loan Commitment, an Incremental Commitment or a
Refinancing Term Commitment as the context may require.
“Competitor” means, any person actively engaged as its principal business in
refining crude oil or the transportation, marketing or storage of crude oil or
refined products.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:
(1)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(2)    Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that any such Fixed Charges were deducted in computing
such Consolidated Net Income (including any items excluded from the definition
of “Fixed Charges” pursuant to the proviso in clause (i) thereof); plus

Document Number: 1345735    -7-

--------------------------------------------------------------------------------




(3)    (a) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; (b) any maintenance
turnaround expense and (c) any “lower of cost or market” writedowns of
inventory; plus
(4)    without duplication, any expenses or charges related to any issuance of
Equity Interests, acquisition or disposition of division or line of business,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by this Agreement (whether or not successful); minus
(5)    non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue consistent with past practice;
in each case, on a consolidated basis and determined in accordance with GAAP.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided, that:
(1)    the Net Income of any Person that is not a Restricted Subsidiary or that
is accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to the specified
Person or a Restricted Subsidiary thereof and any net loss of such Person shall
be excluded;
(2)    for purposes of Section 7.06 only, the Net Income of any Restricted
Subsidiary (other than a Guarantor) will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its equity holders;
(3)    the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition will be excluded;
(4)    the cumulative effect of a change in accounting principles will be
excluded; and
(5)    any non-cash unrealized gains or losses resulting from mark‑to‑market
accounting relating to Hedging Obligations or other derivative instruments will
be excluded.

Document Number: 1345735    -8-

--------------------------------------------------------------------------------




“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capital Lease Obligations and obligations evidenced by bonds, notes or
debentures (other than letters of credit or similar instruments) and (2) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and the
Guarantors and all Preferred Stock of its Restricted Subsidiaries that are not
Guarantors on a consolidated basis, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.
“Contango Credit Facility” means a revolving credit facility entered into by the
Contango Subsidiary to finance its participation in contango market
opportunities with respect to Hydrocarbons.
“Contango Subsidiary” means a direct or indirect wholly owned Restricted
Subsidiary of the Borrower whose business is limited to buying, selling and
storing Hydrocarbons, and entering into Swap Contracts in connection therewith,
to take advantage of contango market opportunities with respect to Hydrocarbons
and whose assets consist solely of Hydrocarbons and rights and interests related
thereto and Swap Contracts entered into in connection therewith, pledged to
secure a Contango Credit Facility.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Notes” means the convertible senior notes due in 2014 issued under
the Convertible Notes Indenture.
“Convertible Notes Indenture” means that certain senior indenture dated as of
June 10, 2009 between the Borrower and The Bank of New York Mellon Trust
Company, N.A., as Trustee, as supplemented by the Supplemental Indenture dated
as of June 10, 2009 between the Borrower and The Bank of New York Mellon Trust
Company, N.A., as Trustee.
“Convertible Preferred Securities” means preferred stock issued by the Borrower
that is convertible into shares of common stock of the Borrower.

Document Number: 1345735    -9-

--------------------------------------------------------------------------------




“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness Incurred pursuant to a
Refinancing Amendment, in each case, Incurred (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or part, existing Term
Loans or any then-existing Incremental Term Loans or Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt, (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with the refinancing, (iii) the terms
and conditions of such Indebtedness (except as otherwise provided in clause (ii)
above and with respect to pricing, premiums, fees, rate floors and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt being refinanced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of Incurrence of such Indebtedness) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the Incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)) and (iv) such Refinanced Debt
shall be repaid, repurchased, retired, defeased or satisfied and discharged, all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, and all commitments thereunder terminated, on the date such
Credit Agreement Refinancing Indebtedness is Incurred.
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Revolving Credit Agreement), commercial paper facilities or
indentures, in each case with banks or other institutional lenders or a trustee,
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables and
including Permitted Receivables Financing), letters of credit or issuances of
notes, in each case, as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time.
“Debt Issuance” means the Incurrence or assumption of Indebtedness by the
Borrower or any of its Subsidiaries on or after the Closing Date, other than
Indebtedness permitted by Section 7.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Document Number: 1345735    -10-

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate, plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans, plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined, in good faith, by the Administrative Agent, (a) has failed to
perform any of its funding obligations hereunder, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower,
or the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Non-cash Consideration” means any non-cash consideration received by
the Borrower or one of its Restricted Subsidiaries in connection with a
Disposition that is designated as Designated Non-cash Consideration pursuant to
a Responsible Officer’s certificate executed by a Responsible Officer of the
Borrower or such Restricted Subsidiary at the time of such Disposition. Any
particular item of Designated Non-cash Consideration will cease to be considered
to be outstanding once it has been sold for cash or Cash Equivalents (which
shall be considered Net Cash Proceeds of a Disposition when received).
“Disposition” or “Dispose” means (a) the sale, lease, conveyance or other
disposition of any assets outside the ordinary course of business, other than a
transaction governed by the provisions of this Agreement in Section 7.04; and
(b) the issuance of Equity Interests by any of the Borrower’s Restricted
Subsidiaries or the sale by the Borrower or any Restricted Subsidiary thereof of
Equity Interests in any of its Subsidiaries (other than directors’ qualifying
shares and shares issued to foreign nationals to the extent required by
applicable law).
“Disqualified Lender” has the meaning specified in Section 10.06(b)(v)(D).

Document Number: 1345735    -11-

--------------------------------------------------------------------------------




“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
Maturity Date. Notwithstanding the preceding sentence, any Equity Interests that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Equity Interests upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Equity Interests provide that the
Borrower may not repurchase or redeem any such Equity Interests pursuant to such
provisions unless such repurchase or redemption complies with Section 7.06. The
term “Disqualified Stock” will also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the Maturity Date.
“Dollar” and “$” mean lawful money of the United States.
“El Paso Refinery” means the refineries owned and operated by Western Refining
Company L.P. or another Loan Party located at 212 N. Clark Street El Paso, TX
79905; provided, that for the avoidance of doubt, the El Paso Refinery shall
exclude the El Paso Terminal.
“El Paso Terminal” means the terminal and associated facilities owned and/or
operated by Western Refining Terminals, LLC located in or near El Paso, Texas;
provided that the El Paso Terminal includes the “Premises” as such term is
defined in the El Paso Terminal Ground Lease and any other property demised
therein.
“El Paso Terminal Ground Lease” means the Ground Lease and Access Agreement (El
Paso Refinery) effective as of 12:01 am on October 16, 2013 between Western
Refining Company, L.P., as lessor, and Western Refining Terminals, LLC, as
lessee.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the

Document Number: 1345735    -12-

--------------------------------------------------------------------------------




environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to LIBOR, at or about 11:00 a.m., London time on such date for U.S. Dollar
deposits with a term of one month commencing that day; provided, that, to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be

Document Number: 1345735    -13-

--------------------------------------------------------------------------------




applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. Notwithstanding anything to the contrary
contained herein, (i) the Eurodollar Rate shall at all times at least equal or
exceed the Eurodollar Rate Floor, and (ii) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (A) LIBOR,
at approximately 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (B) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
“Eurodollar Rate Floor” means 1.00%.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case that are (i) imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) Other Connection Taxes, (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any United States Federal withholding tax
that is imposed on amounts payable to or for the account of such Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a) (c) Taxes attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(f), and (d) any United States Federal withholding tax imposed under FATCA.
“Existing Notes Issue Date” means June 12, 2009.

Document Number: 1345735    -14-

--------------------------------------------------------------------------------




“Existing Owners” means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of May 31, 2007, members of their immediate families and
Persons (including trusts established for estate planning purposes) that are
Affiliates thereof.
“Extraordinary Receipts” means any cash proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and condemnation awards (and payments
in lieu thereof) in respect of property other than Revolver Collateral received
by or paid to or for the account of any Person; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of insurance
or condemnation awards (or payments in lieu thereof) to the extent that such
proceeds or awards (a) are applied (or in respect of which expenditures were
previously incurred) to replace or repair the equipment, fixed assets or real
property in respect of which such proceeds were received, or otherwise, with
respect to such proceeds relating to property other than the Refineries,
invested in assets used in the business of the Borrower and its Restricted
Subsidiaries, in accordance with the terms of Section 2.03(b)(ii), (b) are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with Respect thereto or (c)
constitute proceeds of Revolver Collateral.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any applicable Treasury
regulation promulgated thereunder or published administrative guidance
implementing such sections and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means that fee letter dated as of November 12, 2013 between the
Borrower and the Joint Lead Arrangers.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (1) the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of original issue discount, non-cash
interest payments, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
Incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations hedging interest rate risk, provided that Fixed Charges shall
exclude (i) amortization or the write-off of any deferred financing costs and
the amortization of any discount resulting from any issuance of convertible debt
securities and (ii) Additional Interest

Document Number: 1345735    -15-

--------------------------------------------------------------------------------




(as defined in the 2012 Notes Indenture) in respect of the 2021 Notes, debt
issuance costs and premiums or losses incurred in connection with the
extinguishment of Indebtedness, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark-to-market valuation of Hedging Obligations or
other derivatives under GAAP; plus (2) the consolidated interest expense of such
Person and its Restricted Subsidiaries that was capitalized during such period;
plus (3) all dividends or distributions paid in cash on any series of
Disqualified Stock or Preferred Stock of such Person or any of its Restricted
Subsidiaries, other than dividends payable to the Borrower or a Restricted
Subsidiary of the Borrower, in each case, on a consolidated basis and in
accordance with GAAP.
“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries Incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Preferred Stock, and the use of the proceeds therefrom as if the same had
occurred at the beginning of such period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person that have been made by
the specified Person or any of its Restricted Subsidiaries, including through
mergers or consolidations, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date will
be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period will be calculated on a pro forma basis in good faith by the chief
financial officer (including adjustments permitted under Regulation S-X and
other cost savings that the Borrower expects in good faith to achieve within the
next twelve months in connection therewith), but without giving effect to clause
(3) of the proviso set forth in the definition of Consolidated Net Income;
(2)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, will be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date; and
(4)    consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being Incurred) computed on a pro forma basis
and bearing a floating interest rate will be computed as if the rate in effect
on the Calculation Date (taking

Document Number: 1345735    -16-

--------------------------------------------------------------------------------




into account any interest rate option, swap, cap or similar agreement applicable
to such Indebtedness if such agreement has a remaining term in excess of
12 months or, if shorter, at least equal to the remaining term of such
Indebtedness) had been the applicable rate for the entire period.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Restricted Subsidiary organized under the laws of
any jurisdiction outside the United States of America.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gallup Refinery” means the crude oil refinery and associated facilities owned
and operated by Western Refining Southwest, Inc. or another Loan Party and
located in or near Gallup, New Mexico (formerly known as the Ciniza Refinery);
provided, that for the avoidance of doubt, the Gallup Refinery shall exclude the
Gallup Terminal.
“Gallup Terminal” means the terminal and associated facilities owned and/or
operated by Western Refining Terminals, LLC and located in or near Gallup, New
Mexico; provided that the Gallup Terminal includes the “Premises” as such term
is defined in the Gallup Terminal Ground Lease and any other property demised
therein.
“Gallup Terminal Ground Lease” means the Ground Lease and Access Agreement
(Gallup Refinery) effective as of 11:59 am on October 15, 2013 between Western
Refining Southwest, Inc., as lessor, and Western Refining Terminals, LLC, as
lessee.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Document Number: 1345735    -17-

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means each Subsidiary set forth on Schedule I hereto, and each other
Subsidiary that now or hereafter executes a Guaranty pursuant to Section 6.12
hereof.
“Guaranty” means collectively, the Guaranty Agreements substantially in the form
of Exhibit G hereto executed by Subsidiaries of the Borrower in favor of the
Administrative Agent and the Lenders, together with each other guaranty and
guaranty supplement delivered pursuant to this Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(a)    any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter

Document Number: 1345735    -18-

--------------------------------------------------------------------------------




into any of the foregoing), whether or not any such transaction is governed by
or subject to any master agreement, and
(b)    any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.
“IFRS” means the International Financial Reporting Standards.
“Increase Effective Date” has the meaning set forth in Section 2.12.
“Incremental Term Commitments” has the meaning set forth in Section 2.12.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” has the meaning set forth in Section 2.12.
“Incremental Term Facility” means any additional tranche of Incremental Term
Commitments and Incremental Term Loans established pursuant to Section 2.12.
“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of such Indebtedness (and “Incurrence” and
“Incurred” will have meanings correlative to the foregoing); provided that
(1) any Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower will be deemed to be Incurred by such
Restricted Subsidiary at the time it becomes a Restricted Subsidiary of the
Borrower and (2) neither the accrual of interest nor the accretion of original
issue discount nor the payment of interest in the form of additional
Indebtedness with the same terms and the payment of dividends on Disqualified
Stock or Preferred Stock in the form of additional shares of the same class of
Disqualified Stock or Preferred Stock (to the extent provided for when the
Indebtedness or Disqualified Stock or Preferred Stock on which such interest or
dividend is paid was originally issued) will be considered an Incurrence of
Indebtedness; provided that in each case the amount thereof is for all other
purposes included in the Fixed Charges and Indebtedness of the Borrower or its
Restricted Subsidiary as accrued.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent: (1) in respect of borrowed money; (2)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect

Document Number: 1345735    -19-

--------------------------------------------------------------------------------




thereof); (3) in respect of banker’s acceptances; (4) in respect of Capital
Lease Obligations; (5) in respect of the balance deferred and unpaid of the
purchase price of any property or services, except any such balance that
constitutes an accrued expense or trade payable; (6) representing Hedging
Obligations; (7) representing Disqualified Stock valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends;
or (8) in the case of a Subsidiary of such Person that is not a Guarantor,
representing Preferred Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends.
In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided, that, the amount of
such Indebtedness will be the lesser of (A) the fair market value, as determined
in good faith by the Board of Directors of the Borrower, of such asset at such
date of determination and (B) the amount of such Indebtedness, and (y) to the
extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person. For purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Stock or Preferred Stock which does not
have a fixed repurchase price will be calculated in accordance with the terms of
such Disqualified Stock or Preferred Stock, as applicable, as if such
Disqualified Stock or Preferred Stock were repurchased on any date on which
Indebtedness will be required to be determined pursuant to this Agreement. The
amount of any Indebtedness outstanding as of any date will be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, and will be: (1)
the accreted value thereof, in the case of any Indebtedness issued with original
issue discount; (2) the principal amount thereof, together with any interest
thereon that is more than 30 days past due, in the case of any other
Indebtedness; and (3) in case of any Hedging Obligations, the net amount payable
upon termination.
Notwithstanding the foregoing, Indebtedness will not include (i) any obligations
under the ground lease between Du Pont and a Subsidiary of the Borrower and the
Sulfuric Acid Regeneration and Sulfur Gas Processing Agreement between E.I. Du
Pont de Nemours and Borrower and Western Refining Issuer, L.P. executed in
connection therewith, (ii) the pledge by the Borrower or any Restricted
Subsidiary of the Equity Interests of an Unrestricted Subsidiary or Permitted
Joint Venture to secure Non-Recourse Debt of that Unrestricted Subsidiary or
Permitted Joint Venture, (iii) Cash Management Obligations, or (iv) any
Indebtedness constituting a Guarantee of any obligations of another Person to
the extent such Indebtedness is secured by a perfected lien on cash, Cash
Equivalents or other governmental obligations pledged by such other Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that

Document Number: 1345735    -20-

--------------------------------------------------------------------------------




if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or, subject to
availability, six months thereafter (or twelve months, if at the time of the
relevant Borrowing, all Lenders agree to make interest periods of such length
available), as selected by the Borrower in its Loan Notice; provided, that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantees), advances, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If the Borrower or any Restricted Subsidiary of the Borrower sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of the Borrower, the Borrower
will be deemed to have made an Investment on the date of any such sale or
disposition equal to the fair market value, as determined in good faith by the
Board of Directors of the Borrower, of the Investment in such Subsidiary not
sold or disposed of. The acquisition by the Borrower or any Restricted
Subsidiary of the Borrower of a Person that holds an Investment in a third
Person will be deemed to be an Investment by the Borrower or such Restricted
Subsidiary in such third Person in an amount equal to the fair market value, as
determined in good faith by the Board of Directors of the Borrower, of the
Investment held by the acquired Person in such third Person.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” has the meaning specified in the introductory
paragraph hereto.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Term Loans hereunder at such time, including the latest
maturity date of any

Document Number: 1345735    -21-

--------------------------------------------------------------------------------




Refinancing Term Loan and any Incremental Term Loans, in each case as extended
in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 2.12 or
Section 10.06, in each case unless such person has ceased to be a Lender
pursuant to Section 10.06.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means a Term Loan, an Incremental Term Loan or a Refinancing Term Loan,
as the context may require.
“Loan Documents” means this Agreement, each Note and the Collateral Documents.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
“Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Restricted Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
granted under any of the Collateral Documents.

Document Number: 1345735    -22-

--------------------------------------------------------------------------------




“Material Restricted Subsidiary” means any Restricted Subsidiary that would
constitute a “significant subsidiary” within the meaning of Rule 1-02(w)(1) or
(2) of Regulation S-X of the Securities Act of 1934.
“Maturity Date” means November 12, 2020.
“MLP” means a limited partnership with one or more classes of securities
registered under the Securities Act of 1933 or the Securities Exchange Act of
1934, (a) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest, (b) whose general
partner is Controlled directly or indirectly by the Borrower and (c) that is
engaged in a business that generates “qualifying income” within the meaning of
section 7704(d) of the Code.
“MLPF&S” has the meaning specified in the introductory paragraph hereto.
“MLP GP” means (i) the general partner of a MLP and (ii) any direct or indirect
Subsidiary of the Borrower that Controls or otherwise owns an interest in the
general partner of a MLP.
“MLP Subsidiary” means a Subsidiary of the Borrower that (a) is an MLP or an MLP
GP, and (b) each Subsidiary of each of the foregoing.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” has the meaning specified in Section 6.15.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower or any Restricted
Subsidiary, or an Extraordinary Receipt received or paid to the account of the
Borrower or any Restricted Subsidiary, in each case in an aggregate amount
exceeding, for any single transaction or group of related transactions,
$2,500,000, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount, premium or penalty, if any, interest or other amounts due in
respect of any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such Disposition (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by any Loan Party or any Restricted Subsidiary
in connection with such transaction, (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized

Document Number: 1345735    -23-

--------------------------------------------------------------------------------




in connection therewith (provided that, if the amount of any estimated taxes
pursuant to this subclause (C) exceeds the amount of taxes actually required to
be paid in cash in respect of such transaction, the aggregate amount of such
excess shall constitute Net Cash Proceeds) and (D) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
transaction (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
and
(b)    with respect to any Debt Issuance by the Borrower or any Restricted
Subsidiary, in each case in an aggregate amount exceeding, for any single
transaction or group of related transactions, $2,500,000, the excess, if any, of
(i) cash and cash equivalents received by the Borrower or any Restricted
Subsidiary in connection with such issuance (including any cash received by way
of deferred payment pursuant, but only as and when so received) over (ii) the
reasonable and customary out-of-pocket expenses incurred by any Loan Party or
any Restricted Subsidiary in connection with such issuance.
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends, excluding, however: (1) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with, (a) any sale of assets outside the ordinary course of business
of such Person or (b) the disposition of any securities by such Person or any of
its Restricted Subsidiaries or the extinguishment of any Indebtedness of such
Person or any of its Restricted Subsidiaries; (2) any extraordinary, unusual or
non-recurring gain or loss, together with any related provision for taxes on
such extraordinary or non-recurring gain or loss; (3) any restructuring charges;
and (4) any asset impairment charges, including any “lower-of-cash-or-market
value” inventory writedown and any amortization of intangibles as a result of
the application of purchase accounting, and any non-cash compensation expense.
“Northern Tier ABL Credit Agreement” means that certain Credit Agreement, dated
as of December 1, 2010, among Northern Tier Energy LLC, St. Paul Park Refining
Co. LLC, Northern Tier Bakery LLC, Northern Tier Retail LLC, SuperAmerica
Franchising LLC, each subsidiary of Northern Tier Energy LLC party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, the
other agents party thereto and the lenders party thereto (as amended, amended
and restated, supplemented or otherwise modified from time to time).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, in each case including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

Document Number: 1345735    -24-

--------------------------------------------------------------------------------




“Operating Lease Recharacterization” has the meaning specified in the definition
of “Recharacterized Operating Leases”.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Applicable Indebtedness” has the meaning specified in Section 2.03(b).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, enforcement or
registration of, or from the receipt or perfection of a security interest under
or otherwise with respect to, this Agreement or any other Loan Document, except
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.13).
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of

Document Number: 1345735    -25-

--------------------------------------------------------------------------------




the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
related business assets or a combination of related business assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided, that, any cash or Cash Equivalents received must be
applied in accordance with Section 2.03(b)(iii) hereof.
“Permitted First Priority Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes issued in exchange therefor) Incurred by the
Borrower in the form of one or more series of senior secured notes or second
lien loans; provided that (i) such Indebtedness is secured by the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are Loan
Parties, (iii) such Indebtedness does not mature or have scheduled amortization
or payments of principal (other than (x) quarterly or annual amortization of not
more than 1% per annum and (y) customary prepayments or offers to repurchase
upon a change of control, asset sale or event of loss or from a percentage of
annual excess cash flow and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is Incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as or more favorable to the Loan Parties
than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) the holders of such
Indebtedness, or a duly authorized agent on their behalf, agree in writing to be
bound by a customary intercreditor agreement reasonably satisfactory to the
Administrative Agent.
“Permitted Investments” means:
(a)    Investments in the Borrower or in a Restricted Subsidiary of the
Borrower;
(b)    any Investments in Cash Equivalents;
(c)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
(i)    such Person becomes a Restricted Subsidiary of the Borrower; or
(ii)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;

Document Number: 1345735    -26-

--------------------------------------------------------------------------------




(d)    any Investment made as a result of the receipt of non-cash consideration
from a Disposition or a Permitted Asset Swap that was made pursuant to and in
compliance with, or in connection with a Disposition of assets permitted under
Section 7.05;
(e)    Hedging Obligations that are otherwise permitted under this Agreement;
(f)    stock, obligations or securities received in satisfaction of claims or
judgments, in compromise or settlement of debts created in the ordinary course
of business, or by reason of a composition or readjustment of debts or
reorganization of another Person;
(g)    stock, obligations or securities received in satisfaction of judgments;
(h)    Investments made in exchange for Equity Interests (other than
Disqualified Stock) of the Borrower;
(i)    advances or other loans to customers or suppliers in the ordinary course
of business and endorsements for collection or deposit arising in the ordinary
course of business;
(j)    commission, payroll, travel and similar advances to officers and
employees of the Borrower or any of its Restricted Subsidiaries that are
expected at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP;
(k)    other Investments in any Person in an aggregate amount (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made in
reliance on this clause that are at the time outstanding, not to exceed the
greater of (i) $100,000,000 and (ii) 2.50% of Total Assets (net of, with respect
to the Investment in any particular Person, the cash return thereon received
after the Closing Date as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization, not to exceed the amount of
Investments in such Person made after the Closing Date in reliance on this
clause); provided, however, that if any Investment pursuant to this clause is
made in any Person that is not a Restricted Subsidiary of the Borrower on the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary of the Borrower after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (a) above and shall cease to have
been made pursuant to this clause for so long as such Person continues to be a
Restricted Subsidiary;
(l)    Investments in Unrestricted Subsidiaries and Permitted Joint Ventures
(i) in an aggregate amount, taken together with all other Investments made in
reliance on this clause that are at the time outstanding, not to exceed (A) the
greater of $50,000,000 and (B) 1.25% of Total Assets, at the time of Investment
(net of, with respect to the Investment in any particular Person, the cash
return thereon received after the Closing Date as a result of any sale for cash,
repayment, redemption, liquidating distribution or other cash realization, not
to exceed the amount of Investments in such Person made after the Closing Date
in reliance on this clause); provided, however, that if any Investment pursuant
to this clause is made in any Person that is not a Restricted Subsidiary of the
Borrower on the date of the making of such Investment and such Person becomes a
Restricted Subsidiary of the Borrower after such date, such Investment shall
thereafter be deemed

Document Number: 1345735    -27-

--------------------------------------------------------------------------------




to have been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause for so long as such Person continues to be a Restricted
Subsidiary or (ii) constituting a pledge of Equity Interests in such Permitted
Joint Venture or Unrestricted Subsidiary to secure any Indebtedness of such
Permitted Joint Venture or Unrestricted Subsidiary;
(m)    Investments arising as a result of any Permitted Receivables Financing;
(n)    any Guarantee permitted to be Incurred under Section 7.03; and
(o)    any transaction to the extent constituting an Investment that is
permitted by and made in accordance with Section 7.08(b) (except for
transactions permitted solely pursuant to clauses (iii), (vii) or (x) thereof).
“Permitted Joint Venture” means any Person (other than a Restricted Subsidiary)
in which the Borrower owns (including ownership through its Restricted
Subsidiaries) Equity Interests representing less than 100% of the total
outstanding Equity Interests of such Person, provided that such Person is
engaged only in the businesses that are permitted for the Borrower and its
Subsidiaries pursuant to Section 7.07.
“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a securitization Subsidiary purchases or otherwise
acquires accounts receivable of the Borrower or any Restricted Subsidiaries and
enters into a third party financing thereof on terms that the Board of Directors
of the Borrower has concluded are customary and market terms fair to the
Borrower and its Restricted Subsidiaries.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided, that:
(a)    the amount of such Permitted Refinancing Indebtedness does not exceed the
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus all accrued and unpaid interest thereon and the amount of any
reasonably determined premium necessary to accomplish such refinancing and such
reasonable expenses incurred in connection therewith);
(b)    such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Loans, on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation

Document Number: 1345735    -28-

--------------------------------------------------------------------------------




governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded;
(d)    such Permitted Refinancing Indebtedness is Incurred by either (i) the
Restricted Subsidiary that is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded or (ii) the Borrower or a
Guarantor;
(e)    such Permitted Refinancing Indebtedness is not be secured by any
collateral that was not pledged to secure the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded;
(f)    such Permitted Refinancing Indebtedness is not be guaranteed by any
Restricted Subsidiaries that did not guarantee the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded; and
(g)    the material terms (other than pricing and yield) of such Permitted
Refinancing Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith are not, in the aggregate, less favorable in any
material respect to the Loan Parties or the Lenders than the less favorable of
(i) the terms of any agreement or instrument governing the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded and (ii) the terms
of the Borrower’s 2021 Notes, provided, that, the 2021 Notes are outstanding at
such time.
“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes issued in exchange therefor) Incurred by the Borrower in the
form of one or more series of second lien (or other junior lien) secured notes
or second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) the holders of such Indebtedness, or a duly authorized
agent on their behalf, agree in writing to be bound by a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent and (iii) such
Indebtedness has a final maturity date later than the Latest Maturity Date at
the time such Indebtedness is Incurred, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of each
Class of Loans then outstanding.
“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes issued in exchange therefor) Incurred by the Borrower in the
form of one or more series of senior unsecured notes or loans; provided that (i)
such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (ii)
such Indebtedness has a final maturity date later than the Latest Maturity Date
at the time such Indebtedness is Incurred, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of each
Class of Loans then outstanding

Document Number: 1345735    -29-

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” is defined in Section 6.02 hereof.
“Pledged Securities” has the meaning specified in the Security Agreement.
“Property” means the Refineries and the real estate upon which the Refineries
are located, other real estate owned by one or more Loan Parties, and the
interests in real property created by easements or rights of way in favor of any
Loan Party, together with all Loan Parties’ interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower’s and its Restricted Subsidiaries’ business.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Agreement” means that Purchase Agreement dated as of the November 12,
2013 between Northern Tier Holdings LLC, as seller and Western Refining, Inc.,
as buyer.
“Qualifying Assets” means assets that generate “qualifying income” within the
meaning of section 7704(d) of the Code.
“Ratings” means, as of any date of determination, the Borrower’s ratings as
determined by S&P and Moody’s.
“Recharacterized Operating Leases” means leases that are classified as operating
leases under GAAP as in effect on the Closing Date that are subsequently
classified as Capitalized Leases because of changes in GAAP (any such change, an
“Operating Lease Recharacterization”).
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” has the meaning specified in Section 2.14.
“Refinancing Term Commitments” means one or more Classes of Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Loans hereunder that
result from a Refinancing Amendment.

Document Number: 1345735    -30-

--------------------------------------------------------------------------------




“Refineries” means, together, the Gallup Refinery and the El Paso Refinery
(each, a “Refinery”). The term “Refineries” shall also include any refinery
acquired by the Borrower or a Restricted Subsidiary of the Borrower after the
Closing Date.
“Register” has the meaning specified in Section 10.06(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates; and “Related Party” means any one of the
foregoing.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Transaction” means, without duplication, (a) Incurrence by any Loan
Party of Indebtedness for borrowed money in the form of loans having an
effective yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fee or “original issue discount” shared with all lenders of
such loans or Loans, as the case may be, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders of such loan or Loans, as the
case may be, and without taking into account any fluctuations in the Eurodollar
Rate) that is lower than that applicable to the Term Loans, the proceeds of
which are used to prepay or refinance all or a portion of the Term Loans,
(b) any amendment, waiver or other modification of or under this Agreement that
would have the effect of reducing the effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fee or “original issue discount” shared with all lenders of
such loans or Loans, as the case may be, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders of such loan or Loans, as the
case may be, and without taking into account any fluctuations in the Eurodollar
Rate) of the Term Loans or (c) the assignment by a Lender of its Term Loans as
required under Section 10.13 as a result of its failure to consent to any
amendment of the type referred to in the foregoing clause (b), in each case
other than in connection with a Change of Control.
“Repurchase Program Payment” means a Restricted Payment made pursuant to one or
more Equity Interest repurchase programs established by the Borrower, in
connection with which (x) the aggregate amount paid in respect of Equity
Interests so repurchased pursuant to any single such program does not exceed
$200,000,000 and (y) each such repurchase is made within 90 days of the
establishment of such program.

Document Number: 1345735    -31-

--------------------------------------------------------------------------------




“Required Lenders” means, on any date of determination, Lenders holding in the
aggregate more than 50% of the Outstanding Amount; provided that the Commitment
of, and the portion of the Outstanding Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. With respect to documents delivered pursuant
to Article IV, the term “Responsible Officer” shall also include the chief
administrative officer of the Borrower.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payment” has the meaning specified in Section 7.06.
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary or an MLP Subsidiary.
“Revolver Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Revolver Loan Documents (together
with any successor thereto in such capacity).
“Revolver Collateral Documents” means the “Collateral Documents” under, and as
defined in, the Revolving Credit Agreement.
“Revolver Indebtedness” means Indebtedness under the Revolving Credit Agreement
and all refinancings, renewals and extensions thereof that are permitted by this
Agreement.
“Revolver Loan Documents” means the “Loan Documents” under, and as defined in,
the Revolving Credit Agreement and any documents governing refinancings,
renewals and extensions of the Indebtedness under the Revolving Credit Agreement
that are permitted by this Agreement.
“Revolver Collateral” means the “Collateral” under, and as defined in, the
Revolving Credit Agreement.
“Revolving Credit Agreement” means that certain Second Amended and Restated
Revolving Credit Agreement, dated as of April 11, 2013, among the Borrower, Bank
of America, N.A., as administrative agent, and the lenders party thereto, MLPF&S
and Wells Fargo Capital Finance, LLC as joint lead arrangers and joint
bookrunners, and The Royal bank of Scotland Plc., Suntrust Bank and Regions
Business Capital, as co-documentation agents (as amended, amended and restated,
supplemented or otherwise modified from time to time).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

Document Number: 1345735    -32-

--------------------------------------------------------------------------------




“San Juan” means San Juan Refining Company, a New Mexico corporation.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Leverage Ratio” means, with respect to the Borrower, at any date the
ratio of (a) Consolidated Total Indebtedness of the Borrower and its Restricted
Subsidiaries (but only to the extent secured by Liens on any assets of the
Borrower or any Guarantor as of such date to (b) Consolidated Cash Flow for the
Borrower and its Restricted Subsidiaries for the four fiscal quarters ended
immediately prior to such date for which internal financial statements are
available, with pro forma adjustments as set forth under the definition of
“Fixed Charge Coverage Ratio.”
“Security Agreements” means, collectively, each Security Agreement substantially
in the form of Exhibit F hereto, executed by the Borrower and each Subsidiary in
favor of the Administrative Agent, for the benefit of the Lenders, as renewed,
extended, amended or restated from time to time.
“Sellers” has the meaning specified in the recitals hereto.
“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Event” means any of (x) the Events of Default specified in Sections
8.01(a), 8.01(f) or 8.01(g) hereof, or (y) a breach by the Borrower of Section
7.11 of the ABL Credit Agreement.
“Specified Purchase Agreement Representations” means the representations and
warranties provided for under the Purchase Agreement that are made by or with
respect to the Target, its affiliates and/or the Sellers as are material to the
interests of the Joint Lead Arrangers and the Lenders, but only to the extent
that the Borrower has the right to terminate its obligations under the Purchase
Agreement or otherwise decline to consummate the Acquisition as a result of a
breach of such representations or warranties in the Purchase Agreement.
“Specified Representations” means the representations and warranties contained
in Sections 5.01(a), (b)(ii), 5.02, 5.03, 5.04, 5.14, 5.18, 5.19(a) and 5.20
hereof.

Document Number: 1345735    -33-

--------------------------------------------------------------------------------




“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
“Structured Hydrocarbon Supply Arrangement” means a transaction or series of
transactions entered into by the Borrower or a Restricted Subsidiary pursuant to
which one or more third parties supplies, or agrees to supply, to the Borrower
and its Restricted Subsidiaries Hydrocarbons of a type that, at the time of such
supply, are used or produced in the ordinary course of business of the Borrower
and its Restricted Subsidiaries, including, without limitation, such
transactions that include sales by the Borrower and its Restricted Subsidiaries
of similar Hydrocarbons to such third parties and later purchases (or options to
purchase) by the Borrower or such Restricted Subsidiaries of similar
Hydrocarbons from such third parties and/or their affiliates and such
transactions that include the provision by the Borrower or its Restricted
Subsidiaries to such third parties of related storage and other related services
or the leasing by the Borrower and its Restricted Subsidiaries of related
storage facilities.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination

Document Number: 1345735    -34-

--------------------------------------------------------------------------------




values determined in accordance therewith, such termination values, and (b) for
any date prior to the date referenced in clause (a), the amounts determined as
the mark-to-market values for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of Term Loan Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.
“Terminal” means the El Paso Terminal and the Gallup Terminal and all other
finished product, asphalt, crude oil, and other storage terminals, tanks and
lines and facilities related thereto owned or leased by the Borrower and its
Restricted Subsidiaries.
“Term Loan Commitment” means, as to any Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) on the Closing Date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment.”
“Term Loans” has the meaning specified in Section 2.01(a).
“Threshold Amount” means $50,000,000.
“Title Company” has the meaning specified in Section 6.15(a)(ii).
“Title Policy” has the meaning specified in Section 6.15(a)(ii).
“Total Assets” means (a) in the case of the Borrower, the total consolidated
assets of the Borrower and its Restricted Subsidiaries, as shown on the most
recent balance sheet of the Borrower provided to the Administrative Agent
pursuant to Section 6.01 and (b) in the case of any Person or Persons, the total
combined or consolidated assets of such Person or Persons, as of the end of the
most recent fiscal quarter, in each case determined on a pro forma basis to give
effect to any acquisition or disposition of assets made after such balance sheet
date and on or prior to the date of determination.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

Document Number: 1345735    -35-

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 3.01.
“Unrestricted Subsidiary” means (a) any securitization Subsidiary and (b) any
Subsidiary of the Borrower that is designated by the Board of Directors of the
Borrower as an Unrestricted Subsidiary pursuant to a board resolution in
compliance with conditions set forth below, and any Subsidiary of such
Subsidiary. Notwithstanding the provisions set forth above with respect to
“Unrestricted Subsidiaries”, the Borrower shall not designate any Subsidiary as
an Unrestricted Subsidiary, to the extent that such Subsidiary directly or
indirectly owns a Refinery.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a)    the sum of the products obtained by multiplying (x) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (y) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
(b)    the then outstanding principal amount of such Indebtedness.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be

Document Number: 1345735    -36-

--------------------------------------------------------------------------------




construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (vii) any references to any
particular IRS Form shall include any applicable successor form..
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(x) as may be required by changes in GAAP, (y) as may be required by IFRS if the
Borrower is required to apply IFRS as provided in Section 1.03(b), or (z) as may
be otherwise specifically prescribed herein. Notwithstanding the foregoing,
(i) for purposes of determining compliance with any financial ratio contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) for purposes of determining compliance with any provision of this
Agreement, the determination of whether a lease is an operating lease or a
capital lease shall be made without giving effect to any operating leases which
are characterized as capital leases as a result of an Operating Lease
Recharacterization.
(b)    Changes in GAAP; IFRS. If (x) at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document or (y) the Borrower is required (as advised by the Borrower’s outside
auditors of national recognized standing) to apply IFRS rather than GAAP and
such change would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such application of
IFRS, as the case may be (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein (or prior to
the application of IFRS, as applicable) and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or

Document Number: 1345735    -37-

--------------------------------------------------------------------------------




as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP (or such application of IFRS, as applicable).
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Restricted
Subsidiaries or to the determination of any amount for the Borrower and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity (other than an
MLP Subsidiary) that the Borrower is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE II.
THE COMMITMENTS AND LOANS
2.01    Loans.
(a)    Each Lender severally agrees to make a term loan (each a “Term Loan” and
collectively, the “Term Loans”) to the Borrower in an amount equal to such
Lender’s Term Loan Commitment, which loans shall be disbursed in a single
advance on the Closing Date in a principal amount equal to 99.0% of such
Lender’s Term Loan Commitment; provided that for the avoidance of doubt, the
principal amount of each Term Loan made hereunder shall be an amount equal to
100% of each Lender’s Term Loan Commitment.
(b)    Lenders may, but shall not be required to, agree to commit to make
additional Loans if requested by the Borrower pursuant to Section 2.13.
(c)    Amounts borrowed under this Section 2.01 which are repaid or prepaid may
not be reborrowed.
2.02    Borrowings, Conversions and Continuations of Term Loans.
(a)    Each Borrowing, each conversion of Loans of any Class from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
electronically or by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and

Document Number: 1345735    -38-

--------------------------------------------------------------------------------




(ii) on the requested borrowing date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $10,000,000, or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $5,000,000, or a whole multiple of $1,000,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (A) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(B) the Class of Loans being borrowed, converted or continued, (C) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (D) the principal amount of Loans to be borrowed,
converted or continued, (E) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (F) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, converted to, or continued as Eurodollar Loans having an Interest Period of
one month. Any such automatic continuation of Eurodollar Loans for an additional
Interest Period shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Class Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan of the applicable Class available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, with
respect to the Term Loan advances made on the Closing Date, the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the

Document Number: 1345735    -39-

--------------------------------------------------------------------------------




Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than twelve (12) Interest Periods in effect with respect
to Term Loans.
2.03    Prepayments.
(a)    Voluntary. (i) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans of any Class in whole
or in part without premium or penalty; provided, that (1) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $10,000,000, or a whole
multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) and Class of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Class Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 2.07(b) or
Section 3.05. Each such prepayment shall be applied to the Loans of the
applicable Class of the Lenders in accordance with their respective Applicable
Class Percentages.
(ii)    (1) If the Borrower makes a prepayment of any Term Loan pursuant to
Section 2.03(a) or Section 2.03(b)(i) in connection with a Repricing Transaction
or (2) the Term Loans are otherwise subject to a Repricing Transaction, in each
case, the Borrower shall pay a premium in respect of the principal amount of
Term Loans that are subject to such prepayment or Repricing Transaction in an
amount equal to 1.00% of such principal amount if such prepayment or Repricing
Transaction occurs prior to the first anniversary of the Closing Date. Each such
prepayment shall be applied to the Loans of the applicable Class of the Lenders
in accordance with their respective Applicable Class Percentages.
(b)    Mandatory. Until such time as the Outstanding Amount has been repaid in
full, the Outstanding Amount shall be permanently prepaid in the amounts set
forth below upon the occurrence of any of the following events:
(i)    In the event of any Debt Issuance by the Borrower or any of its
Restricted Subsidiaries on or after the Closing Date, then concurrently with
receipt of Net Cash Proceeds of such Debt Issuance, the Borrower shall prepay an
aggregate principal

Document Number: 1345735    -40-

--------------------------------------------------------------------------------




amount of the Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans equal to 100% of such Net Cash
Proceeds.
(ii)    If Net Cash Proceeds of Extraordinary Receipts received on or after the
Closing Date by the Borrower or any of its Restricted Subsidiaries exceed during
any calendar year an amount equal to $50,000,000 (the portion of such Net Cash
Proceeds that exceeds $50,000,000 is herein referred to as “Excess Extraordinary
Receipts”) the Borrower shall prepay an aggregate principal amount of Term Loans
and, if so provided in the Incremental Term Supplement applicable thereto,
Incremental Term Loans, equal to 100% of such Excess Extraordinary Receipts
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary;
provided, however, that, for so long as no Event of Default shall have occurred
and be continuing, the Borrower or a Restricted Subsidiary may reinvest such
Extraordinary Receipts in assets used in the businesses of the Borrower or its
Restricted Subsidiaries, and in such case any such Extraordinary Receipts that
have not been reinvested within one year from the receipt thereof by the
Borrower or such Restricted Subsidiary shall be immediately applied to the
prepayment of the Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans.
(iii)    If Net Cash Proceeds received on or after the Closing Date by the
Borrower or any of its Restricted Subsidiaries from one or more Dispositions
(other than Dispositions to the Borrower or to a Restricted Subsidiary permitted
by Section 7.05(b)(ii)) exceed during any calendar year, an aggregate amount
equal to $50,000,000 (the portion of such Net Cash Proceeds that exceeds
$50,000,000 is herein referred to as “Excess Disposition Net Cash Proceeds”) the
Borrower shall make an offer to the Lenders to prepay an aggregate principal
amount of the Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, equal to such Excess Disposition Net
Cash Proceeds pursuant to Section 2.03(c) and, to the extent such offer is
declined, the Borrower may retain such declined amounts, provided, however, for
so long as no Event of Default shall have occurred and be continuing, the
Borrower or a Subsidiary may reinvest such Excess Disposition Net Cash Proceeds
(other than Net Cash Proceeds in connection with the Disposition of a Refinery)
in assets used in the business of the Borrower or its Subsidiaries, and in the
case of any Excess Disposition Net Cash Proceeds that have not been reinvested
within one year from the receipt thereof by the Borrower or such Subsidiary, the
Borrower shall immediately upon the expiration of such one-year period, make an
offer to the Lenders to prepay an aggregate principal amount of the Term Loans
and, if so provided in the Incremental Term Supplement applicable thereto,
Incremental Term Loans, equal to such Excess Disposition Net Cash Proceeds
pursuant to Section 2.03(c).
(iv)    Upon a Disposition of (A) the El Paso Refinery as permitted under
Section 7.05(c)(i), the Borrower shall prepay the Term Loans and, if so provided
in the Incremental Term Supplement applicable thereto, Incremental Term Loans,
in full, and (B) the Gallup Refinery as permitted under Section 7.05(c)(ii), the
Borrower shall prepay an aggregate principal amount of Term Loans and, if so
provided in the Incremental Term Supplement applicable thereto, Incremental Term
Loans, equal to 100% of the Net Cash

Document Number: 1345735    -41-

--------------------------------------------------------------------------------




Proceeds (which amount shall be in compliance with clause (B) of Section
7.05(c)(ii)) received by the Borrower or such Restricted Subsidiary;
provided in each case, that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase any Permitted First
Priority Refinancing Debt (or any Permitted Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis with the Obligations) pursuant to
the terms of the documentation governing such Indebtedness with the Net Cash
Proceeds of such transaction or event (such Indebtedness required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrower may
apply such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and, if so provided in
the Incremental Term Loan Supplement applicable thereto, Incremental Term Loans
and Other Applicable Indebtedness at such time); provided, further, that (A) the
portion of such Net Cash Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Cash Proceeds required to be allocated
to the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans and, if so provided in the Incremental Term Loan Supplement
applicable thereto, Incremental Term Loans in accordance with the terms hereof
to the prepayment of the Term Loans and, if applicable, the Incremental Term
Loans, and the amount of prepayment of the Term Loans and, if applicable, the
Incremental Term Loans, that would have otherwise been required pursuant to this
Section 2.03(b) shall be reduced accordingly and (B) to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans and, if so provided in the Incremental Term Loan Supplement applicable
thereto, Incremental Term Loans in accordance with the terms hereof.
(c)    With respect to any offer to prepay Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, to be
made pursuant to Section 2.03(b)(iii) above, the Borrower shall notify the
Administrative Agent by 12 Noon (New York City time) on or before the third
Business Day after the Borrower is in receipt of the applicable Excess
Disposition Net Cash Proceeds (or, as applicable, three Business Days prior to
the expiration of the one-year period referred to in the proviso of Section
2.03(b)(iii)) as to which it proposes to make such offer of the receipt of such
Excess Disposition Net Cash Proceeds and its offer to prepay the Term Loans at
par and, if so provided in the Incremental Term Supplement applicable thereto,
Incremental Term Loans, on the fourth Business Day following receipt of such
notice by the Administrative Agent. The Administrative Agent shall then notify
each of the applicable Lenders of such offer. Each Lender, at its option, may
elect not to accept such prepayment. Any Lender declining such prepayment shall
give written notice to the Administrative Agent by 12 Noon (New York City time)
on the third Business Day immediately following the date the Lenders receive
notice of such prepayment. If a Lender fails to give notice by 12 Noon as set
forth in the immediately preceding sentence, such Lender shall be deemed to have
accepted the offer. Any amounts that would otherwise have been applied to prepay
such declining Lender shall be retained by the Borrower.
(d)    Each prepayment of Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, required to be made
pursuant to

Document Number: 1345735    -42-

--------------------------------------------------------------------------------




subsection (b) of this Section 2.03 shall be applied ratably to all outstanding
Term Loans (provided that (i) any prepayment of Term Loans with the Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to such Class of Incremental Term Loans) and, if
so provided in the Incremental Term Supplement applicable thereto, Incremental
Term Loans, and the principal repayment installments thereof shall be applied
pro rata. Within the foregoing parameters, prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans.
(e)    If the Borrower is required to make a mandatory prepayment of Eurodollar
Rate Loans under this Section 2.03 at any time that is other than the end of the
current Interest Periods, and provided that no Default shall then exist, the
Borrower shall have the right, in lieu of making such prepayment in full prior
to the end of an Interest Period, to defer the making of such prepayment until
the last day of the current Interest Periods applicable thereto.
2.04    Repayment of Loans. The Borrower agrees to repay to the Lenders in
quarterly installments of principal, each of which shall be equal to 0.25% of
the initial aggregate principal amount of the Term Loans. The first such payment
shall be made on March 31, 2014 and each subsequent payment shall be made
thereafter on the last Business Day of each March, June, September and December,
with a final payment due in respect of any Class of Loans on the Maturity Date
(in the case of Term Loans) or the maturity date in respect thereof (in the case
of Incremental Term Loans) in an amount equal to the Class Outstanding Amount as
of such date. Each time that additional Loans are made pursuant to increases in
Commitments pursuant to Section 2.12, the amount of the remaining installments
of principal shall be adjusted so that each such remaining installment is in an
amount equal to 0.25% of the principal amount of all Loans outstanding on the
date that such additional Loans are made (including the amount of the additional
Loans made on such date).
2.05    Interest and Principal Payments.

Document Number: 1345735    -43-

--------------------------------------------------------------------------------




(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at Stated Maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at Stated Maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.06    Fees. The Borrower agrees to pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.09(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Document Number: 1345735    -44-

--------------------------------------------------------------------------------




2.08    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligations
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), Class, amount and maturity of its Loans and payments with respect
thereto.
2.09    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage or Applicable Class Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrower and the applicable Lender severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus

Document Number: 1345735    -45-

--------------------------------------------------------------------------------




any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the other
Loans included in such Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Document Number: 1345735    -46-

--------------------------------------------------------------------------------




2.10    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided, that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.11    Security. All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.
2.12    Increase in Term Loans.
(a)    Request for Increase. Provided that no Default or Event of Default shall
have occurred and be continuing at such time or would result therefrom, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may at any time and from time to time, request an increase in Loans
(which increase may take the form of new term loan commitments (“Incremental
Term Commitments”) and loans (“Incremental Term Loans”)) under an Incremental
Term Facility in an aggregate amount not exceeding the Available Incremental
Amount; provided that any such request for an increase shall be in a minimum
amount of $50,000,000. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to such Lenders
by the Administrative Agent). With respect to any Incremental Term Facility, the
Borrower, the Administrative Agent and the Incremental Term Lenders party
thereto shall enter into a supplement to this Agreement (an “Incremental
Term Supplement”) and such Incremental Term Supplement

Document Number: 1345735    -47-

--------------------------------------------------------------------------------




shall set forth the terms and conditions relating to any Incremental
Term Facility, which, to the extent that they are in the aggregate materially
more adverse to the Borrower and its Restricted Subsidiaries than the terms and
conditions relating to the Term Facility, shall be reasonably

Document Number: 1345735    -48-

--------------------------------------------------------------------------------




acceptable to the Administrative Agent (except to the extent that they are
consistent with clause (e) below).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment, and, if so, whether by an amount equal to, greater than, or less
than its ratable portion (based on such Lender’s Applicable Percentage in
respect of the Term Facility) of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. The Borrower is entitled to elect, in its discretion,
Incremental Term Lenders from among the existing Lenders and any additional
banks, financial institutions and other institutional lenders or investors,
subject to the consent of (i) such proposed Incremental Term Lender and (ii) the
Administrative Agent (which consent shall not be unreasonably withheld). Subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower may also invite Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.
(d)    Effective Date and Allocations. If the Loans are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders, including the proposed new lenders, as applicable, of the final
allocation of such increase and the Increase Effective Date. Such amendment may
be signed by the Administrative Agent on behalf of the Lenders.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (1) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party certifying that, before and after giving effect to such increase in Term
Loans or Incremental Term Facility, (A) the representations and warranties
contained in Article V and this Agreement are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.12, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01,
and (B) no Default or Event of Default shall have occurred and be continuing at
such time or would result from the increase in Term Loans or Incremental Term
Facility on such Increase Effective Date, (2) all fees and expenses of the
Administrative Agent and the Lenders in connection with such increase in Term
Loans or Incremental Term Facility shall have been paid on or prior to the
Increase Effective Date to the extent provided in the applicable Incremental
Term Supplement, (3) with respect to each Incremental Term Facility, such
Incremental Term Facility shall (i) not have a final maturity date earlier than
the Maturity Date applicable to the Term Facility or a Weighted Average Life to
Maturity shorter than the Weighted Average Life to

Document Number: 1345735    -49-

--------------------------------------------------------------------------------




Maturity of the Term Facility and (ii) be secured by either a pari passu or
junior lien on the Collateral, (4) the Applicable Rate for the Incremental Term
Loans shall be determined by the Borrower and the lenders thereof; provided,
that, in the case of any Incremental Term Loans that are secured by a Lien on
the Collateral that is pari passu with the Lien securing the Term Loans, (A) in
the event that the applicable margin for any Incremental Term Loans Incurred
under such Incremental Term Facility on or prior to the date that is 18 months
after the Closing Date exceeds the applicable margin for the Term Loans by more
than 50 basis points, then the Applicable Rate for the Term Loans shall be
adjusted so that the applicable margin for the Incremental Term Loans under such
Incremental Term Facility does not exceed the applicable margin for the Term
Loans by more than 50 basis points; provided, further, that the determination of
the applicable margin for the Term Loans and Incremental Term Loans under the
Incremental Term Facility shall include the following items: (x) interest rate
margins and (y) OID or upfront fees (which shall be deemed to constitute like
amounts of OID) payable to the Lenders in the primary syndication thereof (with
OID being equated to interest based on an assumed four-year life to maturity)
and shall exclude customary arrangement or commitment fees payable to the
arrangers (or their affiliates) of such loans and (B) in the event that the
Eurodollar Rate floor and/or Base Rate floor applicable to the Incremental Term
Facility is greater than the Eurodollar Rate floor or Base Rate floor,
respectively, applicable to the Term Loans, the Eurodollar Rate floor and/or
Base Rate floor applicable to the Term Loans shall be adjusted to match such
Eurodollar Rate floor or Base Rate floor applicable to the Incremental Term
Loans but only to the extent an increase in the Eurodollar Rate floor or Base
Rate floor applicable to the Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the Eurodollar Rate floor and
Base Rate floor (but not the Applicable Rate) applicable to the Term Loans shall
be increased to the extent of such differential between interest rate floors,
and (5) subject to clause (4)(i), the amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof.
(f)    On each Increase Effective Date, each applicable Lender or other bank,
financial institution or other institutional lender or investor that is
providing an Incremental Term Commitment shall make an Incremental Term Loan to
the Borrower in a principal amount equal to such Lender’s or Person’s
Incremental Term Commitment pursuant to the procedures set forth in
Section 2.02. Any Incremental Term Loan shall be a “Loan” for all purposes of
this Agreement and the other Loan Documents.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 or 10.01 to the contrary.
2.13    Defaulting Lenders. (a)    Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting

Document Number: 1345735    -50-

--------------------------------------------------------------------------------




Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective percentages of the initial applicable Commitment, whereupon that
Lender will cease to be a Defaulting Lender; provided, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.14    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
pursuant to an amendment (a “Refinancing Amendment”) in accordance with this
Section 2.14 (each, an “Additional Refinancing Lender”) (provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or Additional Refinancing Lender’s making
such Refinancing Term Loans to the extent such consent, if any, would be
required under Section 10.06(b)(iii)(B) for an assignment of Loans to such
Lender or Additional Refinancing Lender) or Credit Agreement Refinancing
Indebtedness in respect of all or any portion of any Class of Loans then
outstanding,

Document Number: 1345735    -51-

--------------------------------------------------------------------------------




in the form of Refinancing Term Loans or Refinancing Term Commitments pursuant
to a Refinancing Amendment.
(b)    The effectiveness of any Refinancing Amendment shall be subject to (i)
the accuracy in all material respects of the representations and warranties set
forth in Article V as of the date of Incurrence of such Indebtedness, after
giving effect to such Incurrence (except to the extent that any such
representation or warranty is expressly stated to be made as of an earlier date)
and (ii) immediately after the Incurrence of such Indebtedness, no Default or
Event of Default exists and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (x) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (y) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.14(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, (i) to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness Incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, and the Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (f) below.

Document Number: 1345735    -52-

--------------------------------------------------------------------------------




(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (f) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (f) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by the Borrower. The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within

Document Number: 1345735    -53-

--------------------------------------------------------------------------------




10 days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(d) below.
(d)    Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(d).
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax, with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Document Number: 1345735    -54-

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance

Document Number: 1345735    -55-

--------------------------------------------------------------------------------




Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest

Document Number: 1345735    -56-

--------------------------------------------------------------------------------




paid by the relevant Governmental Authority with respect to such refund),
provided, that, the Borrower, upon the request of the Recipient, agrees to repay
the amount paid over to the Borrower pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this paragraph (g) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.

Document Number: 1345735    -57-

--------------------------------------------------------------------------------




Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

Document Number: 1345735    -58-

--------------------------------------------------------------------------------




or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
(ii)    subject any Lender to any Taxes (except for Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Income Taxes) on its Loans, Loan principal, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower agrees to pay to
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower agrees to pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower agrees to pay such Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Document Number: 1345735    -59-

--------------------------------------------------------------------------------




(e)    Reserves on Eurodollar Rate Loans. The Borrower agrees to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower agrees to also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate

Document Number: 1345735    -60-

--------------------------------------------------------------------------------




or reduce amounts payable pursuant to Sections 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.    
CONDITIONS PRECEDENT TO LOANS
4.01    Conditions of Lending. The effectiveness of this Agreement, and the
obligation of each Lender to fund its Term Loans, are subject to satisfaction of
the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or pdf or similar electronic copies (followed
promptly by originals) unless otherwise specified, and in the case of documents
delivered by the Borrower, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note at least one Business Day prior to the Closing Date
(iii)    counterparts of the Guaranty executed by each of the Guarantors;
(iv)    a Security Agreement duly executed by each Loan Party owning any
Collateral, together with:
(A)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first priority
liens and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement, and
(B)    such Lien searches as the Administrative Agent shall have requested and
completed requests for information, dated on or before the Closing Date, listing
all effective financing statements that name any Loan Party that owns any
Collateral as debtor, together with copies of such financing statements, and
such

Document Number: 1345735    -61-

--------------------------------------------------------------------------------




termination statements or other documents as may be necessary to confirm that
the Collateral is subject to no Liens in favor of any Persons (other than the
Liens securing the Obligations and the Liens permitted by Section 7.01),
provided, that, with respect to any Collateral the security interest in which
may not be perfected by filing a UCC financing statement, if perfection of the
Administrative Agent’s security interest in such Collateral may not be
accomplished on or before the Closing Date after the Borrower’s and its
Restricted Subsidiaries’ use of commercially reasonable efforts to do so, then
the failure to perfect such security interest shall not constitute a failure to
satisfy any of the conditions set forth in Section 4.01(a)(iv);
(v)    certified copies of the resolutions or authorizations of the Board of
Directors or members, as applicable, of each Loan Party approving each Loan
Document to which it is or is to be a party, and of all documents evidencing
other necessary corporate or limited liability company action, as applicable, of
each Loan Party, if any, with respect to each Loan Document to which it is or is
to be a party;
(vi)    incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity and capacity of each Responsible Officer thereof authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is party;
(vii)    (A) a copy of a certificate of the Secretary of State of the
jurisdiction of formation of each Loan Party dated reasonably near the Closing
Date certifying (1) as to a true and correct copy of the Organization Documents
of such Loan Party and each amendment thereto on file in such Secretary of
State’s office along with copies of such Organizational Documents and relevant
amendments thereto and (2) that such amendments are the only amendments to such
Loan Party’s Organizational Documents on file in such Secretary of State’s
office, and (B) a good standing certificate (or equivalent document) for each
Loan Party from such Loan Party’s jurisdiction of organization dated a recent
date on or prior to the date of this Agreement;
(xviii)    an opinion of Davis Polk & Wardwell LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering the matters set
forth in Exhibit E attached hereto, and such local counsel opinions relating to
the Loan Parties as the Administrative Agent may reasonably request;
(ix)    a certificate of a Responsible Officer of the Borrower as to the matters
set forth below in this clause (ix) (provided that the certificate delivered
with respect to the matters set forth in clauses (A) and (B) below shall be
executed by the chief financial officer of the Borrower):

Document Number: 1345735    -62-

--------------------------------------------------------------------------------




(A)    certifying as to the Solvency of the Borrower and its Subsidiaries on a
consolidated basis before and after giving effect to the Incurrence of
Indebtedness hereunder on the Closing Date; and
(B)    certifying that (x) the Specified Purchase Agreement Representations and
(y) the Specified Representations are true and correct in all material respects
as of the Closing Date, after giving effect to the Incurrence of Indebtedness
hereunder on the Closing Date, except to the extent that any such representation
or warranty is expressly stated to be made as of an earlier date.
(b)    The Administrative Agent’s receipt of a Loan Notice in accordance with
the requirements hereof.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced at least one Business Day prior to the Closing Date;
(d)    Any fees required to be paid on or before the Closing Date shall have
been paid;
(e)    The Lenders and the Administrative Agent shall have received, to the
extent requested in writing, on or before the date which is three Business Days
prior to the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations including the Patriot Act.
(f)    The Acquisition shall have been consummated or will be consummated
substantially concurrently with the initial funding of the Term Loans hereunder
in accordance with the Purchase Agreement. No amendments or modifications to or
grant of any consents or making of any elections under the Purchase Agreement,
in each case that could individually, or taken together, reasonably be expected
to be materially adverse to the interests of the Lenders (it being understood
that, without limitation, any reduction in purchase price (as defined in the
Purchase Agreement but excluding any adjustments provided for therein in) in
excess of 10% under the Purchase Agreement, any change in form of the purchase
price or any change in the condition requiring that a waiver of the change of
control arising as a result of the Acquisition be obtained under the Northern
Tier ABL Credit Agreement, shall be deemed to be materially adverse to the
interests of the Lenders) have been made, granted or required, as the case may
be, without the prior written consent of the Lenders.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Document Number: 1345735    -63-

--------------------------------------------------------------------------------




ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
(including after giving effect to the making of the Term Loans) that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person,
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law. Each Loan Party and each Restricted Subsidiary thereof is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries, as applicable, as of
the dates thereof and their consolidated results of operations for

Document Number: 1345735    -64-

--------------------------------------------------------------------------------




the periods covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries for the fiscal quarters ended March 31, 2013, June 30, 2013 and
September 30, 2013, and the related consolidated statements of (x) income or
operations for such fiscal quarter and (y) income or operations and cash flows
for the portion of the Borrower’s fiscal year then ended (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of the
date thereof and their consolidated results of operations for the periods
covered thereby, subject, in each case, to the absence of footnotes and to
normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues except as
disclosed on Schedule 5.06, (a) that purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) that either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. No Default exists or would be reasonably expected to result
from the Incurring of any Obligations by the Borrower or from the grant or
perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral. Neither of the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. The Borrower and each Restricted
Subsidiary has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof, the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Document Number: 1345735    -65-

--------------------------------------------------------------------------------




5.10    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.
5.11    Taxes. The Borrower and its Restricted Subsidiaries have filed all
federal, state and other material Tax returns and reports required to be filed,
and have paid all federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. For the purposes
of this Section 5.12, the term “Plan” shall not include Multiemployer Plans.
Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as would not reasonably be likely to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) the Borrower and each ERISA Affiliate have met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(iv) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and to the knowledge of the Borrower and any ERISA Affiliate, no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

Document Number: 1345735    -66-

--------------------------------------------------------------------------------




5.13    Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents and the
Revolver Collateral Documents. The Borrower has no equity investments in any
other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
(b)    No Loan Party is required to register as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. The Borrower and each Restricted Subsidiary are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably

Document Number: 1345735    -67-

--------------------------------------------------------------------------------




necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent that such failure to
own or possess the right to use, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Restricted Subsidiary
infringes upon any rights held by any other Person, except to the extent such
infringement, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.18    Solvency. The Borrower and its Subsidiaries are, on a consolidated
basis, Solvent.
5.19    Collateral Documents.
(a)    Except as otherwise contemplated herein or in any other Loan Document,
the provisions of each of the Collateral Documents are effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable first priority security interest in all right, title and
interest of the Loan Parties in the Collateral described therein (subject only
to Liens permitted by Section 7.01). Financing statements have been filed in the
offices in all of the jurisdictions listed in the schedules to each Security
Agreement executed by a Loan Party.
(b)    All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.
5.20    Foreign Corrupt Practices Act, Etc. Each of the Borrower and the Loan
Parties and, to the best of the Borrower’s knowledge, their respective
directors, officers, agents, employees and any Person acting for or on behalf of
such Loan Party, has complied with, and will comply with, the U.S. Foreign
Corrupt Practices Act, as amended from time to time (the “FCPA”), or any other
applicable anti‑bribery or anti-corruption law. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (x) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (y) the Patriot Act.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.12) cause each Restricted Subsidiary to:

Document Number: 1345735    -68-

--------------------------------------------------------------------------------




6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of (x) in the case of clause (i), the Borrower or (y) in the
case of clause (ii), such MLPs: (i) a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and (ii) a consolidated balance
sheet of each MLP and its Subsidiaries as of the end of such fiscal year, and
the related consolidated statements of income or operations and cash flows for
such fiscal year, setting forth in each case in comparative form, to the extent
that such MLP then existed, the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
MLP and its Subsidiaries in accordance with GAAP; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of (x) in the case
of clause (i), the Borrower or (y) in the case of clause (ii), such MLP: (i), a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal quarter and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year for such statement
of income or operations and the corresponding portion of the previous fiscal
year in the case of such statements of income or operations and cash flows, and
the balance sheet as of the end of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) a consolidated balance sheet
of each MLP and its Subsidiaries as of the end of such fiscal quarter, and the
related consolidated statement of income or operations for such fiscal quarter
and the related consolidated statements of income or operations and cash flows
for the portion of the MLP’s fiscal year then ended, setting forth in each case
in comparative form, to the extent that such MLP then existed, the figures for
the corresponding fiscal quarter of the previous fiscal year for such statement
of income or operations, the corresponding portion of the previous fiscal year
for such statements of income or operations and cash flows and the balance sheet
as at the end of the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of each MLP and

Document Number: 1345735    -69-

--------------------------------------------------------------------------------




its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d) or Section 6.03(e), the Borrower shall not be separately
required to furnish such information under clause (a) or (b) above, but the
foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, and consolidated financial statements of
the Borrower and its Restricted Subsidiaries as of the end of such fiscal year
or fiscal quarter, as applicable;
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors or audit committee of the Board of Directors
(or comparable board or committee) of any Loan Party by independent accountants
in connection with the accounts or books of such Loan Party, or any audit of any
of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders, partners or members of the Borrower or public investors in any
MLP, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

Document Number: 1345735    -70-

--------------------------------------------------------------------------------




(g)    concurrently with any notice provided to the Revolving Administrative
Agent or the lenders under the Revolving Credit Agreement, of the occurrence of
a Default as therein defined;
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or the Required Lenders
may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section 6.02, the Administrative Agent shall promptly furnish a copy thereof to
each Lender pursuant to the procedures for notices and communications set forth
in Section 10.02.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non‑public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent

Document Number: 1345735    -71-

--------------------------------------------------------------------------------




the Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)    the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii), (ii) Incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(i), and (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii);
(d)    the occurrence of any ERISA Event; and
(e)    any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Document Number: 1345735    -72-

--------------------------------------------------------------------------------




6.05    Preservation of Existence, etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07    Maintenance of Insurance.
(a)    At all times, at its expense, cause to be carried and maintained with
reputable insurers, insurance (including property insurance, liability
insurance, business interruption insurance, and workers’ compensation insurance)
of the kinds and in the amounts and with deductibles as are customarily
maintained by prudent companies in similar circumstances, carrying on similar
businesses or having comparable properties.
(b)    All insurance required to be maintained by the Borrower shall comply with
the following general requirements: (i) all insurance shall be written by
insurance companies that are rated in A.M. Best’s Key Insurance Rating Guide or
any successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of “A-” or better and a
financial rating of at least “VIII” or otherwise reasonably acceptable to the
Administrative Agent; (ii) business interruption insurance and property
insurance in respect of the Collateral (other than workers’ compensation
insurance, other property insurance that does not cover any Collateral and
employer’s liability insurance, and other than insurance covering costs of
compliance with the Agreed Order issued in 2000 by the Texas Commission on
Environmental Quality with respect to the El Paso refinery (the “Agreed Order
Coverage”)) shall name the Administrative Agent and the Lenders as additional
insureds and/or as mortgagee/loss payees, as their respective interests may
appear; (iii) with the exception of the Agreed Order Coverage, each policy shall
provide that (A) it will not be cancelled except after not less than 30 days’
(but 10 days if for non-payment of premium) prior written notice to the
Administrative Agent; (B) the interests of the Administrative Agent and the
Lenders shall not be invalidated or otherwise compromised by any act or
negligence of, or breach of representation or warranty by the Borrower or any
Person having an interest in the Property and (C) such insurance is primary with
respect to any other insurance carried by or available to the Administrative
Agent and/or any Lender; and (iv) with the exception of the Agreed Order
Coverage, insurers shall waive their rights of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Administrative

Document Number: 1345735    -73-

--------------------------------------------------------------------------------




Agent and the Lenders and further the insurers shall waive any right to claim
any premiums or commission against the Administrative Agent or any Lender.
(c)    The Borrower will notify the Administrative Agent and the Lenders at
least 10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section 6.07.
(d)    No provision of this Section 6.07 shall impose on the Administrative
Agent or Lenders any duty or obligation to verify the existence or adequacy of
the insurance coverage maintained by the Borrower or other Loan Parties, nor
shall the Administrative Agent or the Lenders be responsible for any
representations or warranties made by or on behalf of the Borrower to any
insurance company or underwriter. Any failure on the part of the Administrative
Agent or the Lenders to pursue or obtain the evidence of insurance required by
this Section 6.07 from the Borrower or other Loan Parties and/or failure of the
Administrative Agent or the Lenders to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Section 6.07.
(e)    Prior to the expiration dates of expiring policies, the Borrower shall
deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section 6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section 6.07.
(f)    The Borrower, for itself and on behalf of each of its Restricted
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of an Event of
Default, as the Borrower’s and each Restricted Subsidiary’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under policies of “all risk” insurance with respect to the Collateral,
and for endorsing the name of the Borrower and its Restricted Subsidiaries on
any check or other item of payment for the proceeds of such insurance.
6.08    Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property and all Contractual
Obligations, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

Document Number: 1345735    -74-

--------------------------------------------------------------------------------




6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of (a) the Term Loans to finance in
part the purchase price of the Acquisition and pay the costs and expenses
related thereto, and (b) Incremental Term Loans made pursuant to Section 2.12,
for general corporate purposes of the Borrower and its Subsidiaries.
6.12    Guarantors; Additional Security Agreements.
(a)    Notify the Administrative Agent at the time that any Person becomes a
Restricted Subsidiary, and promptly thereafter (and in any event within
30 days), cause each such Restricted Subsidiary that is organized under the laws
of any state in the United States of America that (i) has total assets with a
book value of $5,000,000 or more or (ii) executes a guaranty agreement with
respect to the Borrower’s obligations under any Indebtedness for borrowed money,
to (x) become a Guarantor by executing and delivering to the Administrative
Agent a Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (y) deliver to the Administrative Agent such
documents of the types referred to in Section 4.01(a)(v), Section 4.01(a)(vi)
and Section 4.01(a)(vii) and such opinions of counsel (including opinions as to
the legality, validity, binding effect and enforceability of such documentation)
as the Administrative Agent requires, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(b)    Cause each Person that (w) becomes a Restricted Subsidiary after the date
of this Agreement, (x) is organized under the laws of any state in the United
States of America, (y) is obligated to enter into a Guaranty under clause (a)
above and (z) owns a Refinery or any other material real or personal property
that constitutes equipment or fixtures and that is located at a Refinery to
(i) execute and deliver to the Administrative Agent a Security Agreement, deeds
of trust or mortgages covering any real property on which a Lien is required
pursuant to this Section 6.12, and such financing statements and other documents
and instruments related thereto as the Administrative Agent or the Required
Lenders may require, and (ii) deliver to the Administrative Agent such documents
of the types referred to in Section 4.01(a)(v), Section 4.01(a)(vi) and
Section 4.01(a)(vii) and such opinions of counsel (including opinions as to the
legality, validity, binding effect and enforceability of such documentation) as
the Administrative Agent requires, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)    The Borrower will cause the Refineries, and all of the Borrower’s and its
Restricted Subsidiaries’ other material real property and personal property that
constitutes equipment or fixtures and that is located at the Refineries to be
subject at all times, (i) in the case of any such personal property owned on the
Closing Date, from and after the Closing Date, (ii) in

Document Number: 1345735    -75-

--------------------------------------------------------------------------------




the case of any such personal property acquired after the Closing Date or owned
by any Person that becomes a Restricted Subsidiary after the Closing Date, from
and after the date that is 30 days after such acquisition or such Person
becoming a Restricted Subsidiary (or such later date as the Administrative Agent
shall agree), (iii) in the case of real property and fixtures owned on the
Closing Date, after the date specified in Section 6.15 or (iv) in the case of
real property or fixtures acquired after the Closing Date (or owned by Persons
that become Restricted Subsidiaries after the Closing Date), after the date that
is 60 days after such acquisition (or such Person becoming a Restricted
Subsidiary) (or such later date as the Administrative Agent shall agree), to
perfected Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of Collateral Documents as the
Administrative Agent shall reasonably request; provided, that (x) at no time
shall the Borrower or any Restricted Subsidiary be obligated to provide a Lien
on the “Premises” as defined in each of the El Paso Terminal Ground Lease and
the Gallup Terminal Ground Lease, or any other property demised therein and (y)
with respect to any such real property, the Borrower may propose that real
property be deemed not material for purposes of this Section 6.12, and such
proposal shall be subject to the disapproval of the Administrative Agent or the
Required Lenders.
(d)    In furtherance of the foregoing provisions of this Section 6.12, in
connection with property that becomes property owned by the Borrower or any
Restricted Subsidiary after the Closing Date, if a Lien on such property is
required by Section 6.12(b), the Borrower shall deliver and shall cause each of
its applicable Restricted Subsidiaries to deliver such documentation as the
Administrative Agent may deem necessary or desirable in connection with the
creation of such Lien, including mortgages, deeds of trust, security agreements,
UCC‑1 financing statements, and real estate title insurance policies, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of the grantor of liens, favorable opinions of counsel (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.01, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(e)    Notwithstanding anything to the contrary in this Agreement, (i) as long
as Navajo Convenient Stores Co., LLC has total assets with a book value of less
than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute any Collateral Documents;
(ii) with respect to each Contango Subsidiary that is a borrower under a
Contango Credit Facility, (x) as long as such Contango Subsidiary has not
guaranteed any Indebtedness or other obligation of any other Person (except a
Contango Credit Facility), such Contango Subsidiary shall not be required to
become a Guarantor, and (y) so long as such Contango Subsidiary has not granted
Liens on any of its assets other than Liens to secure obligations under such
Contango Credit Facility as permitted by Section 7.01(p), such Contango
Subsidiary shall not be required to grant a Lien on its assets to secure the
Obligations or enter into any Collateral Documents; and (iii) for so long as no
Default has occurred and is existing, the Borrower and its Restricted
Subsidiaries shall not be required to grant Liens on (or perfect Liens on
fixtures located at) real property consisting of Terminals, convenience stores,
retail sale locations or card lock.

Document Number: 1345735    -76-

--------------------------------------------------------------------------------




(f)    This Agreement and the other Loan Documents shall not require the
creation or perfection of Liens in particular properties or assets if and for so
long as, in the reasonable judgment of the Administrative Agent, the cost of
creating or perfecting such Liens in such property shall be excessive in view of
the benefits to be obtained by the Lenders therefrom. The Administrative Agent
may grant extensions of time for the creation and perfection of Liens in
particular assets or property where it determines, in consultation with the
Borrower, that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the other Loan Documents.
(g)    Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, neither the Borrower nor any Restricted Subsidiary shall be
required to make any fixture filings other than in connection with a mortgage.
6.13    Further Assurances.    Promptly upon request by the Administrative Agent
or the Required Lenders, the Borrower shall (and shall cause any of its
Restricted Subsidiaries to) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all such further
acts, deeds, conveyances, security agreements, mortgages, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments the Administrative Agent or such Lenders, as the case may be, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) subject to the
Liens created by any of the Collateral Documents as any of the properties,
rights or interests covered by any of the Collateral Documents, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Lenders under any Loan Document or under any other document
executed in connection therewith.    
6.14    Maintenance of Ratings. In the case of the Borrower, at all times use
commercially reasonable efforts to maintain public ratings issued by Moody’s and
S&P with respect to the Term Facility made hereunder.
6.15    Post-Closing Actions. After the Closing Date the Borrower shall have
delivered:
(a)    Within 60 days (or such later date as the Administrative Agent shall
agree in its sole and absolute discretion), fully executed and notarized deeds
of trust, trust deeds, mortgages, leasehold mortgages and leasehold deeds of
trust (as applicable) in form and substance reasonably satisfactory to the
Administrative Agent and covering the Refineries (together with each other
mortgage delivered pursuant to Sections 6.12 and 6.13, in each case as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Mortgages”), together with:
(i)    evidence that counterparts of the Mortgages on the Refineries have been
either (x) duly recorded on or before such date or (y) duly executed,
acknowledged and delivered in form suitable for filing and/or recording, in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable in order to create a valid and perfected first and subsisting Lien
(subject to Liens permitted under Section 7.01) on

Document Number: 1345735    -77-

--------------------------------------------------------------------------------




the property described therein in favor of the Administrative Agent for the
benefit of the Lenders (and adequate provision for such filing or recording has
been made in a manner reasonably acceptable to the Administrative Agent) and
that all filing and recording Taxes and fees have been paid or placed in escrow
with the Title Company pending recording;
(ii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (or customary marked, unconditional, binding title
commitments to issue such policies) with respect to each Refinery Mortgage
(each, a “Title Policy”) in form, substance and amount reasonably acceptable to
the Administrative Agent, including such endorsements as the Administrative
Agent may deem reasonably necessary (including zoning endorsements where
available) a title insurer reasonably acceptable to the Administrative Agent
(the “Title Company”), insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all Liens, excepting
only Liens permitted under Section 7.01;
(iii)    for all the Refineries, either (i) certified copies of American Land
Title Association/American Congress on Surveying and Mapping form surveys and
dated no more than 60 days before such date, certified to the Administrative
Agent and the Title Company by a land surveyor duly registered and licensed in
the States in which the property described in such surveys is located or
(ii) existing American Land Title Association/American Congress on Surveying and
Mapping form surveys or other existing surveys, along with survey affidavits of
no change, each in form, scope and substance sufficient to cause all standard
survey and related exceptions to be deleted from the Title Policy and otherwise
reasonably satisfactory to the Title Company and the Administrative Agent, and
certified by a form of certification reasonably acceptable to Administrative
Agent;
(iv)    for each Refinery (i) standard flood hazard determination forms and,
(ii) if any property improvement located on such property are located in a
special flood hazard area, (x) notices to (and confirmations of receipt by) the
Borrower as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, in each case in such
form, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent to comply with applicable laws;
(v)    evidence that all other actions that the Administrative Agent may deem
reasonably necessary in order to create valid first and subsisting Liens
(subject to Liens permitted under Section 7.01)on the Refineries have been
taken; and
(vi)    a written opinion of local counsel for the Loan Parties, which counsel
shall be reasonably satisfactory to the Administrative Agent, in each state in
which a Refinery is located with respect to the enforceability and perfection of
each Mortgage to be recorded in such state, any related fixture filings (if
any), and such other matters as the Administrative Agent may reasonably request,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

Document Number: 1345735    -78-

--------------------------------------------------------------------------------




(b)    Within 20 Business Days (or such later date as the Administrative Agent
shall agree in its sole and absolute discretion), certificates of insurance
evidencing that insurance complying with the requirements of this Agreement is
in effect.
(c)    Within 10 Business Days (or such later date as the Administrative Agent
shall agree in its sole and absolute discretion), an opinion of New Mexico
counsel to the Loan Parties in connection with due incorporation or
establishment, power and authority, no conflicts and such other corporate
opinions as are customary or as may be requested by the Administrative Agent,
the forms of which shall be reasonably satisfactory to the Administrative Agent.
(d)    Within 10 Business Days (or such later date as the Administrative Agent
shall agree in its sole and absolute discretion), certificates evidencing any
Pledged Securities that constitute “certificated securities” (within the meaning
of Section 8-102(a)(4) of the UCC), accompanied by undated stock powers, the
forms of which shall be satisfactory to the Administrative Agent.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or otherwise cause or suffer to exist or
become effective any Lien of any kind upon any of their property or assets, now
owned or hereafter acquired securing Indebtedness, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens on the assets of the Borrower and any Restricted Subsidiary
securing (i) Indebtedness Incurred under Section 7.03(c) and securing any other
obligations owed to the lenders under such Indebtedness, and Hedging Obligations
and Cash Management Obligations to Persons that are (or were at the time of
entry into the arrangement) lenders or Affiliates of lenders under such
Indebtedness.
(c)    Liens in favor of the Borrower or any Restricted Subsidiary;
(d)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Restricted Subsidiary of
the Borrower; provided, that, such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
the Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property acquired thereafter of the type that would have been subject to such
Lien notwithstanding the occurrence of such acquisition and securing the
obligations to which the original Liens relate);

Document Number: 1345735    -79-

--------------------------------------------------------------------------------




(e)    Liens on property existing at the time of acquisition thereof by the
Borrower or any Restricted Subsidiary of the Borrower, provided, that, such
Liens were in existence prior to the contemplation of such acquisition and do
not extend to any property other than the property so acquired by the Borrower
or the Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property acquired thereafter of the type that would have been subject to such
Lien notwithstanding the occurrence of such acquisition and securing the
obligations to which the original Liens relate);
(f)    Liens on the assets of the Borrower and any Restricted Subsidiary
securing Indebtedness Incurred under Sections 7.03(l), 7.03(n), 7.03(s) or
7.03(t)(ii), and obligations in respect thereof (and Liens securing Guarantees
of any such Indebtedness);
(g)    Liens existing on the Closing Date and listed on Schedule 7.01 (other
than any Liens securing Indebtedness Incurred under Section 7.03(c));

Document Number: 1345735    -80-

--------------------------------------------------------------------------------




(h)    Liens securing Permitted Refinancing Indebtedness secured by Liens
referred to in clauses (d), (e), (g), (h), (j) or (k) of Section 7.01, provided,
that, such Liens do not extend to any property or assets other than the property
or assets that secure the Indebtedness being refinanced (other than pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property acquired thereafter of the type that would have been
subject to such Lien notwithstanding the occurrence of such acquisition and
securing the obligations to which the original Liens relate);
(i)    Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided, that, the Incurrence of such Indebtedness and such
defeasance or satisfaction and discharge are, in each case, not prohibited by
this Agreement;
(j)    Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 7.03(e) and obligations in respect thereof and Liens to
secure any other Indebtedness permitted to be Incurred under such covenant which
Indebtedness is incurred to finance the acquisition, construction or improvement
of any asset; provided, that, any such Lien (i) covers only the assets acquired,
constructed or improved with such Indebtedness and (ii) is created within 365
days of such acquisition, construction or improvement;
(k)    Liens (i) securing Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries that are permitted to be incurred under this Agreement,
or (ii) securing letters of credit that support such Hedging Obligations;
(l)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other social
security obligations;
(m)    Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of Indebtedness), leases,
letters of credit (or reimbursement obligations in respect thereof) or other
similar obligations arising in the ordinary course of business;
(n)    survey exceptions, encumbrances, easements or reservations of, or rights
of others for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
the Borrower or any of its Restricted Subsidiaries;
(o)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(p)    Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations, and Liens, deposits or

Document Number: 1345735    -81-

--------------------------------------------------------------------------------




pledges in lieu of such bonds or obligations, or to secure such bonds or
obligations, or to secure letters of credit in lieu of or supporting the payment
of such bonds or obligations;
(q)    Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;
(r)    any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense (other than any property
that is the subject of a sale-leaseback transaction);
(s)    Liens for taxes, assessments and governmental charges not yet delinquent
or being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP;
(t)    Mechanics’, workmen’s, materialmen’s, operator’s or similar Liens arising
in the ordinary course of business for sums not yet delinquent, which are not
overdue for a period of more than 30 days or being contested in good faith by
appropriate action;
(u)    Liens in connection with workmen’s compensation, unemployment insurance
or other social security, old age pension or public liability obligations not
yet due or which are being contested in good faith by appropriate action;
(v)    Liens on, or related to, properties to secure all or part of the costs
incurred in the ordinary course of business of exploration, drilling,
development or operation thereof;
(w)    Liens on pipeline or pipeline facilities which arise out of operation of
law;
(x)    Liens reserved in oil and gas mineral leases for bonus or rental payments
and for compliance with the terms of such leases, and Liens arising under
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, purchase, exchange, transportation or processing
of oil, gas or other hydrocarbons, unitization and pooling declarations and
agreements, development agreements, operating agreements, area of mutual
interest agreements, and other agreements which are customary in any business in
which the Borrower and its Restricted Subsidiaries are permitted to engage in
pursuant to Section 7.07;
(y)    Liens arising from precautionary UCC financing statements regarding
operating leases or consignments and “protective” Liens granted in connection
with sales permitted hereunder that are intended to be “true sales”, or
bailment, storage or similar arrangements in which a counterparty holds title to
the assets that are the subject of such transaction, including liens granted by
the Borrower or a Restricted Subsidiary to the counterparty in a Structured
Hydrocarbon Supply Arrangement, which Liens are intended to protect such
counterparty in the event that such transaction is recharacterized as a secured
financing and attach only to the assets that are subject of such transaction;

Document Number: 1345735    -82-

--------------------------------------------------------------------------------




(z)    Liens of franchisors in the ordinary course of business not securing
Indebtedness;

Document Number: 1345735    -83-

--------------------------------------------------------------------------------




(aa)    Liens incurred in the ordinary course of business not in the aggregate
materially detracting from the value of the properties or their use in the
operation of the business of the Borrower and its Restricted Subsidiaries;
(bb)    Liens on the assets of any non-Guarantor Restricted Subsidiary securing
Indebtedness or other obligations of such Subsidiaries that were permitted by
the terms of this Agreement to be incurred;
(cc)    Liens arising under any Permitted Receivables Financing
(dd)    the interests of E.I. DuPont de Nemours and Company (“DuPont”) under the
Ground Lease between DuPont (executed by DuPont on June 29, 2005) and Western
Refining Company, L.P. (executed by Western Refining Company, L.P. on June 27,
2005);
(ee)    Liens on the Equity Interests of Unrestricted Subsidiaries or Permitted
Joint Ventures;
(ff)    Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided, that, such Liens do not encumber any assets other than
the catalyst and the related metals and proceeds of the foregoing;
(gg)    Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness constituting Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt (and any
Permitted Refinancing Indebtedness in respect thereof);
(hh)    Liens arising under or in connection with the El Paso Terminal Ground
Lease or the Gallup Terminal Ground Lease; and
(ii)    junior Liens created in connection with Indebtedness permitted under
Section 7.03(n).
Notwithstanding the foregoing, in no event shall Liens be permitted on the
Collateral other than (x) Liens created under the Loan Documents or (y) Liens
permitted under Sections 7.01(j), 7.01(n), 7.01(o), 7.01(r), 7.01(s), 7.01(t),
7.01(u), 7.01(v), 7.01(w), 7.01(x) and 7.01(ii) and, to the extent securing
Permitted Refinancing Indebtedness in respect of any of the foregoing, 7.01(h).
7.02    Stay, Extension and Usury Laws. To the extent that they may lawfully do
so, at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Administrative Agent, but shall suffer and permit the execution of every
such power as though no such law has been enacted.

Document Number: 1345735    -84-

--------------------------------------------------------------------------------




7.03    Indebtedness. Incur or suffer to exist any Indebtedness, except:
(a)    Indebtedness of the Loan Parties under the Loan Documents;
(b)    Indebtedness of the Borrower and its Restricted Subsidiaries, if the
Fixed Charge Coverage Ratio for the Borrower’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is Incurred
would have been at least 2.00:1.00, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred at the beginning of such four-quarter period;
(c)    the Incurrence by the Borrower or any Guarantor of Indebtedness under
Credit Facilities (including, without limitation, the Incurrence by the Borrower
and the Guarantors of Guarantees thereof) in an aggregate amount at any one time
outstanding pursuant to this clause (c) not to exceed the greater of
(i) $1,400,000,000 and (ii) the Borrowing Base
(d)    Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date and, in the case of any such Indebtedness in a principal
amount in excess of $5,000,000, as set forth on Schedule 7.03(d);
(e)    Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, Incurred for the purpose
of financing all or any part of the purchase price or cost of construction or
improvement of property, plant or equipment used in the business of the Borrower
or such Restricted Subsidiary, in an aggregate amount, including all Permitted
Refinancing Indebtedness Incurred pursuant to clause (f) to refund, refinance or
replace any Indebtedness Incurred pursuant to this clause (e), not to exceed the
greater of (x) $200,000,000 and (y) 5.00% of Total Assets at any time
outstanding;
(f)    Permitted Refinancing Indebtedness in exchange for, or the net proceeds
of which are used to refund, refinance or replace Indebtedness (other than
intercompany Indebtedness) that was permitted under clauses (b), (d), (e), (f),
(g) or (p) of Section 7.03;
(g)    intercompany Indebtedness owing to and held by the Borrower or any of its
Restricted Subsidiaries; provided, however, that: (i) if the Borrower or any
Guarantor is the obligor on such Indebtedness and the obligee is not the
Borrower or any Guarantor, such Indebtedness must be unsecured and expressly
subordinated to the prior payment in full in cash of all Obligations under the
Loan Documents; (ii) (A) any subsequent issuance or transfer of Equity Interests
that results in any such Indebtedness being held by a Person other than the
Borrower or a Restricted Subsidiary thereof and (B) any sale or other transfer
of any such Indebtedness to a Person that is not either the Borrower or a
Restricted Subsidiary thereof, will be deemed, in each case, to constitute an
Incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (g);
(h)    the Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be Incurred by another provision of this covenant;

Document Number: 1345735    -85-

--------------------------------------------------------------------------------




(i)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
(i) Hedging Obligations consisting of transactions for the purchase, sale or
exchange of Hydrocarbons of the types used or produced by the Borrower and its
Restricted Subsidiaries, and (ii) any other Hedging Obligations provided, that,
in the case of clause (ii) such obligations are (or were) entered into for the
purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Borrower
and its Restricted Subsidiaries, or changes in the value of securities issued by
the Borrower and its Restricted Subsidiaries, and not for purposes of
speculation;
(j)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
any of its Restricted Subsidiaries pursuant to such agreements, in any case
Incurred in connection with the Disposition of any business, assets or
Restricted Subsidiary permitted under Section 7.05 (other than Guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Restricted Subsidiary for the purpose of financing such
acquisition), so long as the amount does not exceed the gross proceeds actually
received by the Borrower or any Restricted Subsidiary thereof in connection with
such Disposition;
(k)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided, however, that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(l)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness constituting letters of credit issued in the ordinary course of
business or reimbursement obligations in respect thereof; provided, that, upon
the drawing upon such letters of credit, such obligations are reimbursed within
30 days following such drawing;
(m)    Indebtedness to the extent that the net proceeds thereof are promptly
deposited to satisfy and discharge the Loans;
(n)    additional Indebtedness in an aggregate amount at any time outstanding,
including all Permitted Refinancing Indebtedness Incurred to refund, refinance
or replace any Indebtedness Incurred pursuant to this clause (n), not to exceed
$250,000,000, provided that (i) such Indebtedness has a final maturity date
later than the Latest Maturity Date at the time such Indebtedness is Incurred,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of each Class of Loans then outstanding and
(ii) the holders of such Indebtedness, or a duly authorized agent on their
behalf, agree in writing to be bound by a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent;
(o)    the Incurrence by any Foreign Subsidiary of additional Indebtedness in an
aggregate amount at any time outstanding not to exceed the greater of 5.0% of
Total Assets of the Foreign Subsidiaries;

Document Number: 1345735    -86-

--------------------------------------------------------------------------------




(p)    Indebtedness Incurred in connection with an acquisition, provided, that,
on a pro forma basis, after giving effect to the Incurrence thereof, (x) the
Borrower could Incur at least $1.00 of Indebtedness under clause (b) above or
(y) the Fixed Charge Coverage Ratio is higher than immediately prior to such
transaction;
(q)    Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to Credit Facilities
permitted under clause (_) above, in a principal amount not in excess of the
stated amount of such letter of credit or bank guarantee;
(r)    any Guarantee (including by virtue of acting as a co-obligor in respect
of Indebtedness) or pledge of Equity Interests in respect of Indebtedness of a
Permitted Joint Venture or an Unrestricted Subsidiary in an aggregate principal
amount at any time outstanding under this clause (r) not to exceed the greater
of $200,000,000 and 5.0% of Total Assets of the Borrower (measured at the time
of Incurrence);
(s)    Indebtedness Incurred to finance participation in contango market
opportunities with respect to Hydrocarbons not to exceed an aggregate principal
amount of $100,000,000 at any time outstanding;
(t)    Indebtedness (i) in connection with a sale-leaseback transaction
involving a catalyst necessary or useful for the operation of refinery assets of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding and (ii) Incurred in the
ordinary course of business to finance the payment of insurance premiums in an
aggregate amount at any time outstanding not to exceed $15,000,000; and
(u)    Credit Agreement Refinancing Indebtedness.
For purposes of determining compliance with this covenant, in the event that any
proposed Indebtedness meets the criteria of more than one of the categories
described in clauses (c) through (t) above, or is entitled to be Incurred
pursuant to Section 7.03(b) hereof, the Borrower will be permitted to classify
such item of Indebtedness at the time of its Incurrence in any manner that
complies with this Section 7.03. In addition, any Indebtedness originally
classified as Incurred pursuant to clauses (c) through (t) above may later be
reclassified by the Borrower such that it will be deemed as having been incurred
pursuant to another of such clauses to the extent that such reclassified
Indebtedness could be Incurred pursuant to such new clause at the time of such
reclassification. Notwithstanding any other provision of this Section 7.03, the
maximum amount of Indebtedness that may be Incurred pursuant to this Section
7.03 will not be deemed to be exceeded with respect to any outstanding
Indebtedness due solely to the result of fluctuations in the exchange rates of
currencies. The Borrower will not Incur any Indebtedness that is subordinate in
right of payment to any other Indebtedness of the Borrower unless it is
subordinate in right of payment to the Loans to the same extent. The Borrower
will not permit any Guarantor to Incur any Indebtedness that is subordinate in
right of payment to any other Indebtedness of such Guarantor unless it is
subordinate in right of payment to such Guarantor’s Guaranty to the same extent.
For purposes of the foregoing, no Indebtedness will be deemed to be subordinated
in right of payment to any other Indebtedness of the Borrower or any Guarantor,
as applicable, solely by reason of any Liens or

Document Number: 1345735    -87-

--------------------------------------------------------------------------------




Guarantees arising or created in respect thereof or by virtue of the fact that
the holders of any secured Indebtedness have entered into intercreditor
agreements giving one or more of such holders priority over the other holders in
the collateral held by them.
7.04    Fundamental Changes. (a)  Consolidate or merge with or into another
Person (whether or not the Borrower is the surviving corporation) or sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties and assets of the Borrower and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person, unless:
(i)    either (A) the Borrower or a Restricted Subsidiary shall be the
continuing or surviving Person, or (B) the Person formed by or surviving any
such consolidation or merger (if other than the Borrower or a Restricted
Subsidiary, as applicable) or to which such Disposition will have been made
(1) is organized or existing under the laws of the United States, any state
thereof or the District of Columbia and (2) assumes all the obligations of the
Borrower or such Restricted Subsidiary under the Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent;
(ii)    immediately after giving effect to such transaction, no Default or Event
of Default exists;
(iii)    immediately after giving effect to such transaction on a pro forma
basis, (i) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower or a Restricted Subsidiary,
as applicable), or to which such Disposition will have been made, will be
permitted to incur at least $1.00 of additional Indebtedness under
Section 7.03(b) or (ii) the Fixed Charge Coverage Ratio immediately after such
transactions would be higher than prior to such transaction; and
(iv)    each Guarantor, unless such Guarantor is the Person with which the
Borrower has entered into a transaction under this covenant, will have by
amendment to its Guaranty confirmed that its Guaranty will apply to the
obligations of the Borrower or the surviving Person in accordance with this
Agreement, in a manner reasonably satisfactory to the Administrative Agent.
(b)    Directly or indirectly, lease all or substantially all of the properties
or assets of the Borrower and its Restricted Subsidiaries considered as one
enterprise, in one or more related transactions, to any other Person. Clauses
(ii), (iii) and (iv) of Section 7.04(a) will not apply (x) to any merger,
consolidation or sale, assignment, transfer, conveyance or other disposition of
assets (A) between or among the Borrower and any of its Restricted Subsidiaries
or between the Borrower and its Restricted Subsidiaries, on the one hand, and
any Subsidiary of the Borrower that is not a Restricted Subsidiary, on the other
hand, so long as the survivor of such merger or consolidation is the Borrower or
a Restricted Subsidiary (as applicable) or (B) effected in connection with a
Disposition permitted by Section 7.05 or an Investment permitted by Section 7.06
or (y) if, in the good faith determination of the Board of Directors of the
Borrower, whose determination is evidenced by a board resolution, the sole
purpose of the transaction is to change the jurisdiction of incorporation of the
Borrower.

Document Number: 1345735    -88-

--------------------------------------------------------------------------------




(c)    The foregoing shall not apply to (i) any transfer of assets by the
Borrower to any Guarantor, (ii) any transfer of assets among Guarantors, (iii)
any transfer of assets by a Restricted Subsidiary that is not a Guarantor to (x)
another Restricted Subsidiary that is not a Guarantor or (y) the Borrower or any
Guarantor, (iv) any merger or consolidation of two Subsidiaries so long as the
surviving entity is a Restricted Subsidiary or (v) any merger or consolidation
effected in connection with a Disposition permitted by Section 7.05 or an
Investment permitted by Section 7.06.
(d)    Upon any consolidation or merger, or any sale, assignment, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with Section 7.04(a) or (b) hereof, the successor formed
by such consolidation or into or with which the Borrower is merged or to which
such sale, assignment, transfer, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, conveyance or other disposition, the
provisions of this Agreement referring to the “Borrower” shall refer instead to
the successor and not to the Borrower), and may exercise every right and power
of the Borrower under this Agreement with the same effect as if such successor
Person had been named as the Borrower herein and the predecessor will be
released from all obligations
7.05    Dispositions.
(a)    Make any Disposition or enter into any agreement to make any Disposition,
unless,
(i)    the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Disposition at least equal to the fair market
value, as determined in good faith by the Board of Directors of the Borrower, of
the assets or Equity Interests issued or sold or otherwise disposed of; and
(ii)    except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary is
in the form of cash, Cash Equivalents or replacement assets used or useful to
the business or a combination of the foregoing. For purposes of this provision,
each of the following shall be deemed to be cash:
(A)    any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet) of the Borrower or such Restricted
Subsidiary (other than contingent liabilities, Indebtedness that is by its terms
subordinated to the Loans or any Guaranty and liabilities to the extent owed to
the Borrower or any Subsidiary of the Borrower) that are assumed by the
transferee of any such assets pursuant to a written customary assignment and
assumption agreement that releases the Borrower or such Restricted Subsidiary
from further liability therefor;
(B)    any securities, notes or other obligations received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by

Document Number: 1345735    -89-

--------------------------------------------------------------------------------




the Borrower or such Restricted Subsidiary into cash within 180 days after the
date of such Disposition (to the extent of the cash received in that
conversion); and
(C)    any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Disposition having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of $100,000,000 and 3.0% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration (with the fair market value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).
(b)    Notwithstanding Section 7.05(a) and subject to the terms of
Section 7.05(c) the following Dispositions shall be permitted:
(i)    any single transaction or series of related transactions that involves
assets or Equity Interests having a fair market value, as determined in good
faith by the Board of Directors of the Borrower, of less than $10,000,000;
(ii)    a transfer of assets or Equity Interests between or among the Borrower
and/or its Restricted Subsidiaries;
(iii)    an issuance of Equity Interests by a Restricted Subsidiary of the
Borrower to the Borrower or to another Restricted Subsidiary;
(iv)    the sale or lease of equipment, inventory, accounts receivable or other
assets held for sale;
(v)    the sale or other disposition of cash and Cash Equivalents or the
unwinding of any Hedging Obligations;
(vi)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings;
(vii)    a Restricted Payment that is permitted by the covenant set forth in
Section 7.06 and any Permitted Investment;
(viii)    any sale or disposition of any property or equipment that has become
damaged, worn out or obsolete or is no longer used or useful in the business
(including without limitation, the Bloomfield Refinery) and any sale or
disposition of other property in connection with scheduled turnarounds,
maintenance and equipment and facility updates;
(ix)    the creation of a Lien not prohibited by this Agreement and the
disposition of any assets or rights resulting from the enforcement thereof;

Document Number: 1345735    -90-

--------------------------------------------------------------------------------




(x)    any transfer of property in connection with a sale and leaseback
transaction;
(xi)    any issuance of Disqualified Stock or Preferred Stock pursuant to
Section 7.03 hereof;
(xii)    any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;
(xiii)    sales of accounts receivable, or participations therein, and any
related assets, in connection with any Permitted Receivables Financing;
(xiv)    Dispositions of Hydrocarbons in connection with any Structured
Hydrocarbon Supply Arrangement; and
(xv)    Dispositions of Equity Interests in any Unrestricted Subsidiary.
(c)    Notwithstanding anything to the contrary set forth in this Section 7.05,
neither the Borrower nor any Subsidiary shall Dispose of (i) the El Paso
Refinery, or enter into any agreement to Dispose of the El Paso Refinery unless,
on or prior to the consummation of such Disposition, the Loans shall be repaid
in full, and (ii) the Gallup Refinery, or enter into any agreement to Dispose of
the Gallup Refinery unless, (A) the Borrower (or the Restricted Subsidiary, as
the case may be) receives consideration at the time of such Disposition at least
equal to the fair market value, as determined in good faith by the Board of
Directors of the Borrower, of the Gallup Refinery, (B) at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary is
in the form of cash, (C) no Default or Event of Default shall have occurred or
be continuing or would occur upon the completion of such Disposition and (D) the
Borrower immediately prepays the Loans in an amount equal to 100% of the Net
Cash Proceeds received in connection with such Disposition (with no right to
reinvest such Net Cash Proceeds).
7.06    Restricted Payments. (a) Declare or pay (without duplication) any
dividend or make any other payment or distribution on account of the Borrower’s
or any of its Restricted Subsidiaries’ Equity Interests or to the direct or
indirect holders of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests in their capacity as such (other than (x) dividends, payments or
distributions (A) payable in Equity Interests (other than Disqualified Stock) of
the Borrower or any Restricted Subsidiary or (B) to the Borrower or a Restricted
Subsidiary of the Borrower or (y) payments on the notional amount of the
Convertible Notes at or in advance of their Stated Maturity); (b) purchase,
redeem or otherwise acquire or retire for value any Equity Interests of the
Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries other than payments on the notional amount of the Convertible Notes
at or in advance of their Stated Maturity, (c) make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness that is subordinated in right of payment to the Loans or
any Guaranties, except (x) a payment of interest or principal at the Stated
Maturity thereof or payments on the notional amount of the Convertible Notes at
or in advance of their Stated Maturity, (y) the purchase, repurchase or other
acquisition of any such Indebtedness in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of

Document Number: 1345735    -91-

--------------------------------------------------------------------------------




such purchase, repurchase or other acquisition or (z) any Indebtedness Incurred
pursuant to Section 7.03(g); or (d) make any Restricted Investment (all such
payments and other actions set forth in clauses (a) through (d) above being
collectively referred to as “Restricted Payments”), unless, at the time of and
after giving effect to such Restricted Payment:
(i)    (A) with respect to Restricted Payments (other than a Permitted
Repurchase Program), no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, and (B) with respect to a
Repurchase Program Payment, as of any transaction date (i.e. the date upon which
the Repurchase Program Payment is contracted for, notwithstanding that the
settlement of such Repurchase Program Payment may occur on a later date) no
Specified Event shall have occurred and be continuing or would occur as a
consequence thereof;
(ii)    the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
Incur at least $1.00 of additional Indebtedness under Section 7.03(b) hereof:
and
(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Existing Notes Issue Date (excluding Restricted Payments permitted by
clauses (ii) to (vi) and (viii) to (xiii) of Section 7.06(b) hereof), is less
than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from the beginning of the fiscal quarter during which
the Existing Notes Issue Date occurred to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus
(B)    100% of the aggregate net cash proceeds (or the aggregate fair market
value of any property or assets (such fair market value as determined in the
good faith reasonable judgment of the Borrower)) received by the Borrower since
the Existing Notes Issue Date as a contribution to its common equity capital or
from the issue or sale of Equity Interests (other than Disqualified Stock) of
the Borrower or from the Incurrence of Indebtedness of the Borrower that has
been converted into or exchanged for such Equity Interests (other than Equity
Interests sold to, or Indebtedness held by, a Subsidiary of the Borrower), plus
(C)    with respect to Restricted Investments made by the Borrower and its
Restricted Subsidiaries after the Existing Notes Issue Date, an amount equal to
the net reduction in such Investments in any Person resulting from dividends,
distributions, repayments of loans or advances, or other transfers of assets, in
each case to the Borrower or any Restricted Subsidiary or from the net cash
proceeds from the sale of any such Investment (except, in each case, to the
extent any such payment or proceeds are included in the calculation of
Consolidated Net Income),

Document Number: 1345735    -92-

--------------------------------------------------------------------------------




from the release of any Guaranty (except to the extent any amounts are paid
under such Guaranty or from redesignation of Unrestricted Subsidiaries as
Restricted Subsidiaries), not to exceed, in each case, the amount of Restricted
Investments previously made by the Borrower or any Restricted Subsidiary in such
Person or Unrestricted Subsidiary after the Existing Notes Issue Date (amounts
in clauses (B) and (C) being referred to as the “Incremental Funds”).
(b)    The foregoing provisions of Section 7.06(a) shall not prohibit, so long
as, in the case of clauses (vii) and (x) of this Section 7.06(b), no Default has
occurred and is continuing or would be caused thereby:
(i)    the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;
(ii)    the payment of any dividend by a Restricted Subsidiary of the Borrower
to the holders of any class of its Equity Interests on a pro rata basis among
holders of such class (it being understood that common units of an MLP that are
subordinated to other units shall not constitute part of the same class as such
other units);
(iii)    the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Borrower or any Guarantor or of any
Equity Interests of the Borrower or any Restricted Subsidiary in exchange for,
or out of the net cash proceeds of a contribution to the common equity of the
Borrower or a substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Equity Interests (other than Disqualified Stock) of the Borrower;
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition will be
excluded from clause (iii)(B) of Section 7.06(a);
(iv)    the defeasance, redemption, repurchase or other acquisition of
Indebtedness subordinated to the Loans with the net cash proceeds from an
Incurrence of Permitted Refinancing Indebtedness;
(v)    Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Equity Interests (other than Disqualified Stock)
of the Borrower; provided that the amount of any such net cash proceeds that are
utilized for any such acquisition or exchange will be excluded from
clause (iii)(B) of Section 7.06(a);
(vi)    the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants to the extent that such Equity Interests represent all or a
portion of the exercise price thereof;
(vii)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Borrower held by any current or former employee
or director of the Borrower (or any of its Restricted Subsidiaries) pursuant to
the terms of any

Document Number: 1345735    -93-

--------------------------------------------------------------------------------




employee equity subscription agreement, stock option agreement, restricted stock
or similar agreement entered into in the ordinary course of business; provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests in any calendar year will not exceed $7,500,000 (with
unused amounts carried over to subsequent years);
(viii)    the payment of cash in lieu of the issuance of fractional shares of
Equity Interests upon conversion or exchange of securities convertible into or
exchangeable for Equity Interests of the Borrower; provided that any such cash
payment shall not be for the purpose of evading the limitations of this covenant
(as determined in good faith by the Board of Directors of the Borrower);
(ix)    the repurchase of any subordinated Indebtedness that is subordinated in
right of payment to the Loans at a purchase price not greater than 101% of the
principal amount thereof in the event of a Disposition, provided, that, in each
case, prior to the repurchase the Borrower has made an offer to purchase and
repurchased all Loans that were validly tendered for payment in connection with
the offer to purchase under Section 2.03(b)(iii);
(x)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any Restricted Subsidiary or
preferred stock of any Restricted Subsidiary issued not in violation of this
Agreement and payment of any redemption price or liquidation value of any such
Disqualified Stock or preferred stock when due in accordance with its terms;
(xi)    other Restricted Payments in an aggregate amount not to exceed
$250,000,000; and
(xii)    payments made in connection with any satisfaction of the Convertible
Notes, provided that the Borrower utilizes at least 11,404,163 shares of common
stock in connection with such satisfaction.
The amount of any Restricted Payment (other than cash) will be the fair market
value, as determined in good faith by the Board of Directors of the Borrower, on
the date of the Restricted Payment of the asset(s) or securities proposed to be
transferred or issued to or by the Borrower or such Subsidiary, as the case may
be, pursuant to the Restricted Payment
7.07    Change in Nature of Business. Engage in, or permit any MLP Subsidiary to
engage in, any material line of business substantially different from those
lines of business conducted by the Borrower, and its Restricted Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.
Ownership of a pipeline is a line of business permitted by this Section 7.07.
7.08    Transactions with Affiliates. (a) Enter into any transaction of any kind
involving payments or an aggregate consideration in excess of $10,000,000 with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower

Document Number: 1345735    -94-

--------------------------------------------------------------------------------




or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided, that, the Borrower
delivers to the Administrative Agent, with respect to any such transaction or
series of such related transactions involving aggregate consideration in excess
of $25,000,000, a board resolution set forth in an Responsible Officer’s
certificate certifying that such transaction or series of such related
transactions complies with this Section 7.08 and that such transaction or series
of such related transactions has been approved by a majority of the
disinterested members of the Board of Directors of the Borrower.
(b)    Notwithstanding Section 7.08(a), the following transactions shall not be
subject to the restriction contained in clause (a) above:
(i)    transactions between or among the Borrower and/or its Restricted
Subsidiaries;
(ii)    payment of reasonable and customary fees to, and reasonable and
customary indemnification and similar payments on behalf of, directors of the
Borrower;
(iii)    Restricted Payments that are permitted by Section 7.06 hereof and
Permitted Investments;
(iv)    any sale of Equity Interests (other than Disqualified Stock) of the
Borrower;
(v)    transactions pursuant to agreements or arrangements in effect on the
Closing Date and set forth on Schedule 7.08(b)(v) or any amendment,
modification, or supplement thereto or replacement thereof, as long as such
agreement or arrangement, as so amended, modified, supplemented or replaced,
taken as a whole, is not materially more disadvantageous to the Borrower and its
Restricted Subsidiaries than the original agreement or arrangement in existence
on the Closing Date;
(vi)    any employment, consulting, service or termination agreement, or
reasonable and customary indemnification arrangements, entered into by the
Borrower or any of its Restricted Subsidiaries with officers and employees of
the Borrower or any of its Restricted Subsidiaries and the payment of
compensation to officers and employees of the Borrower or any of its Restricted
Subsidiaries (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), so long as such agreement or payment
have been approved by a majority of the disinterested members of the Board of
Directors of the Borrower;

Document Number: 1345735    -95-

--------------------------------------------------------------------------------




(vii)    any transaction in which the Borrower or any Restricted Subsidiary, as
the case may be, obtains a favorable written opinion from a nationally
recognized investment banking firm as to the fairness of the transaction to the
Borrower and its Restricted Subsidiaries from a financial point of view;
(viii)    the entering into of a customary agreement providing registration
rights to the shareholders of the Borrower and the performance of such
agreements;
(ix)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business or
(B) transactions with Permitted Joint Ventures or Unrestricted Subsidiaries
(1) entered into in the ordinary course of business and consistent with past
practice or industry norms, (2) entered into on customary terms (as determined
by the Borrower in good faith, including that such transaction is customary in
respect of Persons and their Permitted Joint Ventures or Unrestricted
Subsidiaries, as applicable), or (3) that are fair to the Borrower and its
Restricted Subsidiaries from a financial point of view (as determined by the
Borrower in good faith);
(x)    sales of accounts receivable, or participations therein, or any related
transaction, in connection with any Permitted Receivables Financing; or
(xi)    any transaction with any Person who is an Affiliate of the Borrower
solely because a director of such Person is also a director of the Borrower or
any direct or indirect parent company; provided, however, that such director
abstains from voting as a director of the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other Person.
7.09    Burdensome Agreements. (a) Directly or indirectly, create or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to: (i) pay dividends or make any other
distributions on its Equity Interest (or with respect to any other interest or
participation in, or measured by, its profits) to the Borrower or any of its
Restricted Subsidiaries or pay any liabilities owed to the Borrower or any of
its Restricted Subsidiaries; (ii) make loans or advances to the Borrower or any
of its Restricted Subsidiaries; or (iii) transfer any of its properties or
assets to the Borrower or any of its Restricted Subsidiaries.
(b)    The restrictions in Section 7.09(a) will not apply to encumbrances or
restrictions:
(i)    existing under, by reason of or with respect to the Revolving Credit
Agreement, existing Indebtedness or any other agreements in effect on the
Closing Date;
(ii)    set forth in this Agreement and the other Loan Documents;
(iii)    existing under, by reason of or with respect to applicable law;

Document Number: 1345735    -96-

--------------------------------------------------------------------------------




(iv)    with respect to any Person or the property or assets of a Person
acquired by the Borrower or any of its Restricted Subsidiaries existing at the
time of such acquisition and not Incurred in connection with or in contemplation
of such acquisition, which encumbrance or restriction is not applicable to any
Person or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof;
(v)    set forth in any document governing any secured Indebtedness that limits
the right of the debtor to dispose of the assets securing such Indebtedness that
is otherwise permitted to be Incurred pursuant to Sections 7.01 and 7.03 hereof;
(vi)    in the case of clause (iii) of Section 7.09(a):
(A)    that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,
(B)    existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Borrower or any
Restricted Subsidiary thereof not otherwise prohibited by this Agreement, or
(C)    arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Borrower or any Restricted
Subsidiary thereof in any manner material to the Borrower or any Restricted
Subsidiary thereof;
(vii)    existing under, by reason of or with respect to any agreement for the
sale or other disposition of all or substantially all of the Equity Interest of,
or property and assets of, a Restricted Subsidiary that restrict distributions
by that Restricted Subsidiary pending such sale or other disposition;
(viii)    existing under restrictions on cash or other deposits or net worth
imposed by customers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;
(ix)    existing under joint venture or similar agreements or any Indebtedness
permitted to be Incurred under this Agreement and which the Board of Directors
of the Borrower determines in good faith will not materially adversely affect
the Borrower’s ability to make payments of principal or interest payments on the
Loans;
(x)    consisting of customary restrictions pursuant to any Permitted
Receivables Financing;
(xi)    existing under the ground lease between Du Pont and a Subsidiary of the
Borrower as in effect on the Closing Date; and

Document Number: 1345735    -97-

--------------------------------------------------------------------------------




(xii)    any encumbrances or restrictions of the type referred to in clauses
(i), (ii) and (iii) of Section 7.09(a) hereof imposed by any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xi) of Section 7.09(b) hereof, provided,
that, the encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacement or
refinancings are no more restrictive than those prior to such amendment,
modification, restatement, renewal, extension, supplement, refunding,
replacement or refinancing.
7.10    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally Incurred for such purpose.
7.11    Covenants Relating to MLP Subsidiaries. The Borrower and its Restricted
Subsidiaries shall be subject to the following covenants relating to MLP
Subsidiaries:
(a)    the Borrower shall not permit an MLP GP to engage into any business other
than holding a general partnership interest in an MLP;
(b)    neither the Borrower nor any of its Restricted Subsidiaries shall
(i) provide any Guarantee of, or any credit support for, any Indebtedness or
other obligation (contingent or otherwise) of an MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary other than as permitted under
Section 7.03(u), (ii) permit any Indebtedness or other obligation (contingent or
otherwise) of an MLP Subsidiary to be recourse to the Borrower or any Restricted
Subsidiary, (iii) have any direct or indirect obligation to maintain or preserve
the financial condition of such MLP Subsidiary or to cause any such MLP
Subsidiary to achieve any specified level of operating results, and (iv) permit
a Lien on any of its property to secure, or permit any of its property to be
otherwise subject (directly or indirectly) to the satisfaction of, any
Indebtedness or other obligation (contingent or otherwise), of any MLP
Subsidiary; and
(c)    neither the Borrower nor any of its Restricted Subsidiaries shall permit
an MLP Subsidiary to (i) own any Equity Interests in the Borrower or any
Restricted Subsidiary, (ii) hold any Indebtedness of the Borrower or any
Restricted Subsidiary, except in the ordinary course of business but in no event
Indebtedness for borrowed money, or (iii) hold any Lien on property of the
Borrower or any Restricted Subsidiary, except in connection with the ordinary
course of business but in no event to secure Indebtedness for borrowed money.
7.12    Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries.
(a)    Separate Records; Separate Assets. The Borrower shall, and shall cause
the MLP Subsidiaries to, (i) maintain their respective books and records and
their respective accounts separate from those of the Borrower and its Restricted
Subsidiaries, and (ii) maintain their respective financial and other books and
records showing their respective assets and liabilities separate and

Document Number: 1345735    -98-

--------------------------------------------------------------------------------




apart from those of the Borrower and its Restricted Subsidiaries. The Borrower
shall not commingle or pool, and shall cause the MLP Subsidiaries not to
commingle or pool, their respective funds or other assets with those of any
other Person, except their respective consolidated Subsidiaries, and shall
maintain their respective assets in a manner that is not costly or difficult to
segregate, ascertain or otherwise identify as separate from those of any other
Person.
(b)    Separate Name; Separate Credit. The Borrower shall, and shall cause the
MLP Subsidiaries to, (i) conduct their respective businesses in their respective
own names or in the names of their respective Subsidiaries, and (ii) generally
hold themselves as entities separate from the Borrower and its Restricted
Subsidiaries. The Borrower shall, and shall cause the MLP Subsidiaries to, (x)
pay their respective obligations and liabilities from their respective own funds
(whether on hand or borrowed) and (y) maintain adequate capital in light of
their respective business operations.
(c)    Separate Formalities. The Borrower shall cause the MLP Subsidiaries to
observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents and applicable
Law.
7.13    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of the Borrower may designate any Restricted
Subsidiary of the Borrower to be an Unrestricted Subsidiary; provided that:
(i)    The aggregate fair market value, as determined in good faith by the Board
of Directors of the Borrower, of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by the Borrower or any Restricted Subsidiary thereof of
any Indebtedness of such Subsidiary, but excluding any Investment that was a
Restricted Payment or Permitted Investment (other than pursuant to clauses (1)
or (3) of the definition thereof) when made) will be deemed to be an Investment
made as of the time of such designation and that such Investment would be
permitted under Section 7.06 hereof, including as a Permitted Investment.
(ii)    Such Subsidiary does not hold any Liens on any property of the Borrower
or any Restricted Subsidiary thereof;
(iii)    The Subsidiary being so designated:
(A)    Is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or
would be permitted under Section 7.08 hereof; and

Document Number: 1345735    -99-

--------------------------------------------------------------------------------




(B)    Is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation to subscribe for
additional Equity Interests, except as would be permitted under Section 7.06
hereof; and
(iv)    No Event of Default would be in existence following such designation.
(b)    Any designation of a Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary will be evidenced to the Administrative Agent by filing
with the Administrative Agent the Board Resolution giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by this Agreement. If,
at any time, any Unrestricted Subsidiary (x) would fail to meet any of the
preceding requirements described in subclauses (A) or (B) of clause (iii) of
Section 7.13(a), it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness, Investments, or Liens on the
property, of such Subsidiary will be deemed to be Incurred or made by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness,
Investments or Liens are not permitted to be Incurred or made as of such date
under this Agreement, the Borrower will be in Default under this Agreement.
(c)    The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:
(i)    Such designation will be deemed to be an Incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if such
Indebtedness is permitted under the covenant described under Section 7.03
hereof;
(ii)    All outstanding Investments owned by such Unrestricted Subsidiary will
be deemed to be made as of the time of such designation and such designation
will only be permitted if such Investments would be permitted under Section 7.06
hereof, including as Permitted Investments;
(iii)    All Liens upon property or assets of such Unrestricted Subsidiary
existing at the time of such designation would be permitted under Section 7.01
hereof; and
(iv)    No Default or Event of Default would be in existence following such
designation.
Notwithstanding the provisions set forth above with respect to “Unrestricted
Subsidiaries”, the Borrower shall not designate any Subsidiary as an
Unrestricted Subsidiary, to the extent that such Subsidiary directly or
indirectly owns a Refinery.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES

Document Number: 1345735    -100-

--------------------------------------------------------------------------------




8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or
(ii) within three days after the same becomes due, any interest on any Loan or
any fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.11 or
Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice by the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default.
(i)    The Borrower or any Restricted Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that, notwithstanding the foregoing, the
failure to comply with Section 7.11 of the ABL Credit Agreement (a “Financial
Covenant Default”) shall not in and of itself constitute an Event of Default
hereunder unless and until the date on which the Required Lenders (as defined in
the ABL Credit Agreement) shall have declared the Obligations (as defined in the
ABL Credit Agreement) due and payable as a result of such Financial Covenant
Default; and provided, further, any Financial Covenant Default may be waived,
rescinded or terminated by the Required Lenders (as defined in the ABL Credit
Agreement) and, if so waived, rescinded or terminated, then any Event of Default
hereunder resulting from such

Document Number: 1345735    -101-

--------------------------------------------------------------------------------




Financial Covenant Default and related acceleration shall be automatically
waived, rescinded and terminated (without action by any party hereunder); or
(ii)    There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
(f)    Insolvency Proceedings, etc. Any Loan Party or any of its Material
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or the Borrower or any of its Material Restricted
Subsidiaries shall take any corporate, partnership or company action in
furtherance of the foregoing; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that could reasonably be expected to have a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment

Document Number: 1345735    -102-

--------------------------------------------------------------------------------




with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral.
(i)    Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or any
Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
(ii)    Any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected security interest with the priority required pursuant to
this Agreement.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

Document Number: 1345735    -103-

--------------------------------------------------------------------------------




8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except as expressly set forth in Sections 9.06
and 9.10(a), the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and

Document Number: 1345735    -104-

--------------------------------------------------------------------------------




attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

Document Number: 1345735    -105-

--------------------------------------------------------------------------------




The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged

Document Number: 1345735    -106-

--------------------------------------------------------------------------------




from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,

Document Number: 1345735    -107-

--------------------------------------------------------------------------------




expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
and the Administrative Agent under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.10    Collateral and Guaranty Matters.
(a)    The Lenders irrevocably authorize the Administrative Agent to and the
Administrative Agent shall:
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is sold or Disposed of or to be sold or
Disposed of as part of or in connection with any sale or Disposition permitted
hereunder (other than a Disposition by a Loan Party to a Loan Party) or under
any other Loan Document, or (C) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections7.01(i), (j), (p), (q) or (t); and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

Document Number: 1345735    -108-

--------------------------------------------------------------------------------




(b)    Upon the occurrence and continuance of an Event of Default, the Lenders
agree to promptly confer in order that the Required Lenders or the Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from the Required Lenders. All rights of action under the Loan
Documents and all rights to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other the Lender, and the recovery of any judgment shall be
for the benefit of the Lenders subject to the expenses of the Administrative
Agent.
(c)    Each Lender authorizes and directs the Administrative Agent to enter into
the Collateral Documents for the benefit of the Lenders. Except to the extent
unanimity is required hereunder, each Lender agrees that any action taken by the
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.
(d)    The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
(e)    The Administrative Agent shall have no obligation to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section 9.10 or in any of the Collateral Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability to any Lender, other than to act without gross
negligence or willful misconduct.
(f)    In furtherance of the authorizations set forth in this Section 9.10, each
Lender authorizes and directs the Administrative Agent, (i) to enter into
Collateral Documents (including, without limitation, any appointments of
substitute trustees under any Collateral Document), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve the Lender’s Liens, and (iii) to execute instruments of release or to
take other action necessary to release Liens upon any Collateral to the extent
authorized in clause (a) hereof. The powers and authorities herein conferred on
the Administrative Agent may be exercised by the Administrative Agent through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent.

Document Number: 1345735    -109-

--------------------------------------------------------------------------------




ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (it being understood that the mandatory prepayments under Section
2.05 do not provide for a date fixed for payment) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender to whom such a
payment is to be made;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend (i) the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; provided that an extension of the maturity date of any Loan, and a
waiver of Section 2.10 by the holders of Loans whose maturity date is so
extended with respect to payments received on the maturity of Loans whose
maturity date has not been extended shall not require the consent of any Lender
whose Loans are not subject to such extension;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    except as provided in Section 9.10, release all or substantially all of
the Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or

Document Number: 1345735    -110-

--------------------------------------------------------------------------------




(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y)any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Loan Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02, or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such
Person in writing to the other parties; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to

Document Number: 1345735    -111-

--------------------------------------------------------------------------------




have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their own discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

Document Number: 1345735    -112-

--------------------------------------------------------------------------------




(d)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
electronic and telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower agrees to indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity

Document Number: 1345735    -113-

--------------------------------------------------------------------------------




as Administrative Agent) hereunder and under the other Loan Documents or (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.10); and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.10 any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out‑of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided,
that such indemnity shall not, as to any Indemnitee, be available to the

Document Number: 1345735    -114-

--------------------------------------------------------------------------------




extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor accompanied by reasonably
detailed supporting information.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion)

Document Number: 1345735    -115-

--------------------------------------------------------------------------------




to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06, and (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06,
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade

Document Number: 1345735    -116-

--------------------------------------------------------------------------------




Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $1,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Borrower, Competitors or Defaulting Lenders. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to any Competitor or (D) to
any institution identified in writing by the Borrower to the Administrative
Agent prior to the Closing Date or any Affiliate of such institution (each such
institution or Affiliate of such institution, a “Disqualified Lender” and
collectively, the “Disqualified Lenders”), it being understood and agreed that
upon the request of any Lender on or following the Closing Date, the
Administrative Agent may

Document Number: 1345735    -117-

--------------------------------------------------------------------------------




inform such Lender as to the identity of such Disqualified Lenders which have
been so identified by the Borrower.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Representations of Assignee. By agreeing to an assignment or transfer
of rights or obligations under this Agreement, any assignee Lender shall be
deemed (x) to have represented and warranted to the Borrower, the Administrative
Agent and the assigning Lender that the assignee Lender is not a Competitor of
the Borrower or a Disqualified Lender, and (y) to have agreed that, if the
assignee is in breach of such representation and warranty and without otherwise
limiting the Borrower’s rights under applicable law, the assignee Lender’s
access to any Borrower Materials that are not marked “PUBLIC” pursuant to
Section 6.02 will irreparably harm the Borrower. It is further acknowledged and
agreed that the Administrative Agent and the assigning Lender may rely
exclusively on the representations of such assignee Lender without any duty of
inquiry or investigation and the Administrative Agent and assigning Lender shall
not be liable for any action taken or not taken by them upon reliance on such
representations.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring

Document Number: 1345735    -118-

--------------------------------------------------------------------------------




prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Competitor or the
Borrower, a Disqualified Lender or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans; provided, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(f) (it being
understood that the documentation required under Section 3.01(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10 as though it were a Lender.

Document Number: 1345735    -119-

--------------------------------------------------------------------------------




Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent and except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation;
provided that such Participant agrees to be subject to the provisions of Section
3.06 as if it were an assignee under paragraph (b) of this section. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(f) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below),

Document Number: 1345735    -120-

--------------------------------------------------------------------------------




except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.12, (ii) any pledge referred to in
Section 10.06(f), or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided, that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent and each Lender, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Lender, or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to Administrative
Agent, such Lender, or any such Affiliate, irrespective of whether or not

Document Number: 1345735    -121-

--------------------------------------------------------------------------------




Administrative Agent or such Lender or shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Administrative Agent, such Lender or different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.13 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of Administrative Agent and each
Lender, and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that Administrative
Agent, such Lender, or their respective Affiliates may have. Administrative
Agent and each Lender agree to notify the Borrower, and each Lender shall notify
the Administrative Agent, promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Document Number: 1345735    -122-

--------------------------------------------------------------------------------




10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
or if the Borrower has the right to replace a Lender pursuant to Section 10.01
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than existing rights to payment pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided, that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

Document Number: 1345735    -123-

--------------------------------------------------------------------------------




(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

Document Number: 1345735    -124-

--------------------------------------------------------------------------------




(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.17    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies

Document Number: 1345735    -125-

--------------------------------------------------------------------------------




the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
10.18    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.







Document Number: 1345735    -126-

--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
WESTERN REFINING, Inc.,
a Delaware corporation, as Borrower
 
 
By:
/s/ Jeffrey S. Beyersdorfer
 
Name: Jeffrey S. Beyersdorfer
 
Title: Senior Vice President - Treasurer, Director of Investor Relations and
Assistant Secretary









--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent,

 
 
By:
/s/ Christine Trotter
 
Name: Christine Trotter
 
Title: Assistant Vice President




    

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
 
 
By:
/s/ David Strickert
 
Name: David Strickert
 
Title: Managing Director






    

--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH,

as a Lender
 
 
By:
/s/ Lana Gifas
 
Name: Lana Gifas
 
Title: Director
 
 
By:
/s/ Kenneth Chin
 
Name: Kenneth Chin
 
Title: Director






    